Exhibit 10.2

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

AGILENT TECHNOLOGIES, INC.

 

AND

 

KEYSIGHT TECHNOLOGIES, INC.

 

AUGUST 1, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

Section 1.01.

Definitions

1

 

 

ARTICLE II GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

12

 

 

Section 2.01.

General Principles

12

Section 2.02.

Plan Authority

14

Section 2.03.

Service Credit

14

Section 2.04.

Benefit Plans

15

Section 2.05.

Individual Agreements

17

Section 2.06.

Collective Bargaining

18

Section 2.07.

Non-U.S. Regulatory Compliance

18

 

 

ARTICLE III ASSIGNMENT OF EMPLOYEES

18

 

 

Section 3.01.

Employee List

18

Section 3.02.

Pre-Distribution Transfers

18

 

 

ARTICLE IV EQUITY AND OTHER COMPENSATION

20

 

 

Section 4.01.

Equity Incentive Awards

20

Section 4.02.

Employee Stock Purchase Plans

24

Section 4.03.

Variable Pay Plans

24

 

 

ARTICLE V U.S. QUALIFIED RETIREE PLANS

25

 

 

Section 5.01.

Keysight U.S. Retirement Plan

25

Section 5.02.

Keysight DPSP

28

Section 5.03.

Keysight 401(k) Plan

30

 

 

ARTICLE VI NON-U.S. RETIREMENT PLANS

31

 

 

Section 6.01.

Establishment of Non-U.S. Retirement Plans and Transfers of Assets and
Liabilities

31

Section 6.02.

Shared Plan Model

33

 

 

ARTICLE VII NONQUALIFIED DEFERRED COMPENSATION

34

 

 

Section 7.01.

Keysight Nonqualified Plans

34

Section 7.02.

Rabbi Trust

35

Section 7.03.

Participant Elections

35

Section 7.04.

Participation; Distributions

36

 

i

--------------------------------------------------------------------------------


 

Section 7.05.

Top Hat Filings

36

 

 

ARTICLE VIII HEALTH AND WELFARE BENEFIT PLANS

36

 

 

Section 8.01.

Welfare Plans

36

Section 8.02.

COBRA and HIPAA

38

Section 8.03.

Vacation, Holidays and Leaves of Absence

38

Section 8.04.

Severance and Unemployment Compensation

38

Section 8.05.

Insurance Contracts

39

Section 8.06.

Third-Party Vendors

39

Section 8.07.

California Disability Benefits

39

Section 8.08.

Retiree Medical Trust Account

39

Section 8.09.

Fringe Benefits

39

Section 8.10.

Workers’ Compensation

39

 

 

ARTICLE IX MISCELLANEOUS

40

 

 

Section 9.01.

Information Sharing and Access

40

Section 9.02.

Consistency of Tax Positions; Duplication

41

Section 9.03.

Employment and ERISA Litigation

41

Section 9.04.

Costs

41

Section 9.05.

Employee Notices and Governmental Filings

41

Section 9.06.

Preservation of Rights to Amend

41

Section 9.07.

Fiduciary Matters

41

Section 9.08.

Section 409A of the Code

42

Section 9.09.

Further Assurances

42

Section 9.10.

Dispute Resolution

42

Section 9.11.

Governing Law

42

Section 9.12.

Survival of Covenants

42

Section 9.13.

Force Majeure

43

Section 9.14.

Notices

43

Section 9.15.

Termination

44

Section 9.16.

Severability

44

Section 9.17.

Entire Agreement

44

Section 9.18.

Assignment

44

Section 9.19.

Third-Party Beneficiaries

44

Section 9.20.

Specific Performance

45

Section 9.21.

Amendments

45

Section 9.22.

Rules of Construction

45

Section 9.23.

Counterparts

46

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT, dated as of August 1, 2014 (this “Agreement”),
is by and between Agilent Technologies, Inc., a Delaware corporation
(“Agilent”), and Keysight Technologies, Inc., a Delaware corporation
(“Keysight”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Agilent (the “Agilent Board”) has determined
that it is in the best interests of Agilent and its shareholders to create a new
publicly traded company that shall operate the Keysight Business;

 

WHEREAS, in furtherance of the foregoing, the Agilent Board has determined that
it is appropriate and desirable to separate the Keysight Business from the
Agilent Business (the “Separation”) and, following the Separation, make a
distribution, on a pro rata basis, to holders of Agilent Shares on the Record
Date of all the outstanding Keysight Shares owned by Agilent (the
“Distribution”);

 

WHEREAS, in order to effectuate the Separation and Distribution, Agilent and
Keysight have entered into a Separation and Distribution Agreement, dated as of
August 1, 2014 (the “Separation Agreement”); and

 

WHEREAS, in addition to the matters addressed by the Separation Agreement, the
parties desire to enter into this Agreement to set forth the agreement between
the parties relating to the transfer of employees between the companies and
their respective compensation and benefit plans and programs, the division of
assets and liabilities associated with certain employment, compensation and
benefit matters, and other matters associated with the replication of certain
employee benefits plans and programs.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.                          Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth below. 
Capitalized terms used in this Agreement but not otherwise defined herein shall
have the meanings ascribed to them in the Separation Agreement.

 

“Action” shall mean any demand, action, claim, dispute, charge of
discrimination, suit, countersuit, arbitration, inquiry, subpoena, proceeding or
investigation of any nature (whether criminal, civil, legislative,
administrative, regulatory, prosecutorial or otherwise) by or before any
federal, state, local, foreign or international Governmental Authority or any
arbitration or mediation tribunal.

 

--------------------------------------------------------------------------------


 

“Affiliate” (including, with a correlative meaning, “affiliated”) shall mean,
when used with respect to a specified Person, a Person that directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with such specified Person.  For the purpose of this
definition, “control” (including with correlative meanings, “controlled by” and
“under common control with”), when used with respect to any specified Person
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by Contract or
otherwise.  It is expressly agreed that, from and after the Effective Time and
for purposes of this Agreement and the other Transaction Documents, no member of
the Keysight Group shall be deemed to be an Affiliate of any member of the
Agilent Group, and no member of the Agilent Group shall be deemed to be an
Affiliate of any member of the Keysight Group; provided, that for purposes of
this Agreement such rule shall also be applicable from and after the Operational
Separation Date as the context requires.

 

“Agilent” shall have the meaning set forth in the preamble to this Agreement.

 

“Agilent 401(k) Plan” shall mean the Agilent Technologies, Inc. 401(k) Plan, as
amended and restated January 1, 2014.

 

“Agilent 401(k) Trust” shall have the meaning set forth in Section 5.03(b).

 

“Agilent 1999 Non-Employee Director Stock Plan” means the Agilent
Technologies, Inc. 1999 Non-Employee Director Stock Plan (amended and restated
2007).

 

“Agilent 1999 Stock Plan” shall mean the Agilent Technologies, Inc. 1999 Stock
Option Plan (amended and restated 2006).

 

“Agilent 2009 Stock Plan” shall mean the Agilent Technologies, Inc. 2009 Stock
Plan.

 

“Agilent Benefit Plan” shall mean any Benefit Plan established, sponsored or
maintained by Agilent or any of its Subsidiaries immediately prior to the
Separation Date, excluding any Keysight Benefit Plan.

 

“Agilent Board” shall have the meaning set forth in the recitals to this
Agreement.

 

“Agilent Business” shall have the meaning set forth in the Separation Agreement.

 

“Agilent California Voluntary Plan Fund” shall mean the bank account established
by Agilent to hold California employee contributions for the Agilent
Technologies, Inc. Disability Plan.

 

“Agilent Compensation Committee” shall mean the Compensation Committee of the
Agilent Board.

 

“Agilent Deferred Compensation Plans” shall mean the Agilent Technologies, Inc.
2005 Deferred Compensation Plan (DCP), the Agilent Technologies, Inc. Deferred
Compensation Plan (Frozen), the Agilent Technologies, Inc. 2005 Deferred
Compensation Plan for

 

2

--------------------------------------------------------------------------------


 

Non-Employee Directors, and the Agilent Technologies, Inc. Deferred Compensation
Plan for Non-Employee Directors (Frozen).

 

“Agilent DPSP” shall mean Agilent Technologies, Inc. Deferred Profit Sharing
Plan, as amended and restated November 1, 2013.

 

“Agilent Equity Awards” shall mean, collectively, Agilent Options, Agilent RSU
Awards, and Agilent Performance Share Awards.

 

“Agilent Equity Plan” shall mean any equity compensation plan sponsored or
maintained by Agilent immediately prior to the Effective Time (other than the
Agilent ESPP), including the Agilent 2009 Stock Plan, the Agilent 1999 Stock
Plan, and the Agilent 1999 Non-Employee Director Stock Plan.

 

“Agilent ESPP” shall mean the Agilent Technologies, Inc. Employee Stock Purchase
Plan (amended and restated effective November 1, 2008).

 

“Agilent Group” shall mean Agilent and each Person that is or becomes a
Subsidiary of Agilent; provided that, on and following the Operational
Separation Date, “Agilent Group” shall exclude members of the Keysight Group
and, for clarity, immediately following the Operational Separation Date, shall
include those entities set forth on Schedule 2.2(b)(ii)(B) to the Separation
Agreement.

 

“Agilent Group Employee” shall mean an individual who, as of the Operational
Separation Date is, (i) employed by, or, on an approved leave of absence from,
any member of the Agilent Group, or (ii) a Former Agilent Group Employee. 
Subject to applicable Law, such term shall also include any individual who
otherwise would be a Keysight Group Employee but who fails to execute a Keysight
ARCIPD as described in Section 2.05(c).

 

“Agilent Long-Term Performance Program” shall mean the Agilent Technologies
Long-Term Performance Program (as amended and restated November 1, 2005).

 

“Agilent Master Trust” shall mean the Agilent Technologies, Inc. Master Trust,
effective as of November 1, 2003.

 

“Agilent Nonqualified Plans” shall mean the Agilent Technologies, Inc.
Supplemental Benefit Retirement Plan, the Agilent Technologies, Inc.
International Relocation Benefit Plan, the Agilent Technologies, Inc. Excess
Benefit Retirement Plan, the Agilent Technologies, Inc. Global Relocation
Supplement Plan, and the Agilent Deferred Compensation Plans.

 

“Agilent Option” shall mean a stock option to purchase Agilent Shares, granted
pursuant to an Agilent Equity Plan, that is outstanding as of immediately prior
to the Effective Time.

 

“Agilent Performance Share Award” shall mean a performance share award, granted
pursuant to the Agilent 2009 Stock Plan, including Agilent Long-Term Performance

 

3

--------------------------------------------------------------------------------


 

Program, which award includes a “new executive stock award” (as defined in the
Agilent 2009 Stock Plan as a performance-based stock award granted to a newly
hired executive).

 

“Agilent Rabbi Trust” shall mean the Agilent Technologies, Inc. 2005 Deferred
Compensation Plan and the Agilent Technologies, Inc. 2005 Non-Employee Directors
Deferred Compensation Plan Trust established pursuant to the trust agreement
between Agilent Technologies, Inc. and Fidelity Management Trust Company dated
October 28, 2009, as amended.

 

“Agilent Ratio” shall mean the quotient obtained by dividing (i) the
Pre-Distribution Agilent Stock Value, by (ii) the Post-Distribution Agilent
Stock Value.

 

“Agilent Retiree Medical Trust Agreement” shall mean the Trust Agreement by and
between Agilent Technologies, Inc., as Plan Sponsor and as Named Fiduciary, and
The Bank of New York Mellon, dated December 31, 2010.

 

“Agilent Retirement Plan” shall mean the Agilent Technologies, Inc. Retirement
Plan, as amended and restated November 1, 2013.

 

“Agilent RSU Award” shall mean a restricted stock unit award, granted pursuant
to an Agilent 2009 Stock Plan, that is outstanding as of immediately prior to
the Effective Time, which is not otherwise accelerated solely by virtue of the
Distribution.

 

“Agilent Share” shall mean a share of Agilent common stock, par value $0.01 per
share.

 

“Agilent Variable Pay Plans”  Any annual variable incentive plan, program or
arrangement sponsored by a member of the Agilent Group pursuant to which an
Employee or non-employee director is eligible to receive a cash award, subject
in whole or in part to the achievement of performance goals over a period of no
more than one (1) year, including without limitation the Agilent
Technologies, Inc. Variable Pay Plan, Agilent Technologies, Inc. 2010
Performance-Based Compensation Plan for Covered Employees, and Agilent
Technologies, Inc. 2009 Performance-Based Compensation Plan for Non-Covered
Employees.

 

“Agilent Welfare Plan” shall mean any Welfare Plan established, sponsored,
maintained or contributed to by Agilent or any of its Subsidiaries for the
benefit of Employees, including each Welfare Plan listed on Schedule 2.04(a)(i).

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.20.

 

“ARCIPD” shall mean an Agreement Regarding Confidential Information and
Proprietary Developments between Agilent or any of its subsidiaries, or
Keysight, or any of its subsidiaries, as applicable, and any Employee.

 

“Assets” shall have the meaning set forth in the Separation Agreement.

 

4

--------------------------------------------------------------------------------


 

“Automatic Transfer Employees” shall mean those Keysight Group Employees or
Agilent Group Employees, as applicable, where local employment Laws, including
but not limited to the Transfer Regulations, require an automatic transfer of
employees upon the transfer of a business as a going concern and such business
transfer occurs by operation of Law.

 

“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including cash or
deferred arrangement plans, profit sharing plans, post-employment programs,
pension plans, thrift plans, supplemental pension plans, welfare plans, stock
option, stock purchase, stock appreciation rights, restricted stock, other
equity-based compensation and contracts, agreements, policies, practices,
programs, plans, trusts, commitments and arrangements providing for terms of
employment, fringe benefits, severance benefits, change in control protections
or benefits, travel and accident, life, accidental death and dismemberment,
disability and accident insurance, tuition reimbursement, adoption assistance,
travel reimbursement, vacation, sick, personal or bereavement days, leaves of
absences and holidays; provided, however, that the term “Benefit Plan” does not
include any government-sponsored benefits, such as workers’ compensation,
unemployment or any similar plans, programs or policies or Individual
Agreements.

 

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Contract” shall mean any agreement, contract, obligation, indenture,
instrument, lease, promise, arrangement, commitment or undertaking (whether
written or oral and whether express or implied).

 

“Distribution” shall have the meaning set forth in the recitals to this
Agreement.

 

“Distribution Date” shall mean the date on which Agilent commences distribution
of the issued and outstanding Keysight Shares to the holders of Agilent Shares.

 

“Effective Time” shall mean the time at which the Distribution occurs on the
Distribution Date, which shall be deemed to be 12:01 a.m., New York City time,
on the Distribution Date.

 

“Employee” shall mean any Agilent Group Employee or Keysight Group Employee.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Force Majeure” shall mean, with respect to a party, an event beyond the control
of such party (or any Person acting on its behalf), which by its nature could
not reasonably have been foreseen by such party (or such Person), or, if it
could have reasonably been foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or

 

5

--------------------------------------------------------------------------------


 

civil unrest, interference by civil or military authorities, acts of war
(declared or undeclared) or armed hostilities or other national or international
calamity or one (1) or more acts of terrorism or failure of energy sources or
distribution facilities.

 

“Former Agilent Group Employee” shall mean any individual who, as of the
Operational Separation Date, is a former employee of the Agilent Group (other
than any Former Keysight Group Employee).

 

“Former Keysight Group Employee” shall mean any individual who, as of the
Operational Separation Date is, (i) a former employee of the Agilent Group whose
most recent employment with the Agilent Group was in the Keysight Business,
(ii) a former employee of the Keysight Group, or (iii) an individual identified
as a Former Keysight Employee on the list previously prepared by Agilent and
supplied to Keysight, and approved by Agilent in its sole discretion, not later
than the Operational Separation Date.

 

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign, transnational
or multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

 

“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

 

“Individual Agreement” shall mean any individual (i) employment contract,
(ii) retention, severance or change of control agreement, (iii) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes and living standards in the host country), or (iv) other agreement
containing restrictive covenants (including confidentiality, non-competition and
non-solicitation provisions) between a member of the Agilent Group and a
Keysight Group Employee, as in effect immediately prior to the Operational
Separation Date.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Keysight” shall have the meaning set forth in the preamble to this Agreement.

 

“Keysight 401(k) Plan” shall mean the Keysight Technologies, Inc. 401(k) Plan,
to be adopted by Keysight prior to or on the Operational Separation Date as
described in Section 5.03(a).

 

“Keysight 401(k) Trust” shall have the meaning set forth in Section 5.03(a).

 

“Keysight Equity Awards” shall mean, collectively, Keysight Stock Options,
Keysight RSU Awards, and Keysight Performance Share Awards.

 

6

--------------------------------------------------------------------------------


 

“Keysight Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained or contributed to by a member of the Keysight Group prior to, on or
after the Operational Separation Date.

 

“Keysight Board” shall mean the Board of Directors of Keysight.

 

“Keysight Business” shall have the meaning set forth in the Separation
Agreement.

 

“Keysight California Voluntary Plan Fund” shall mean the bank account to be
established by Keysight to hold California employee contributions for the
Keysight Technologies, Inc. Disability Plan.

 

“Keysight Deferred Compensation Plans” shall mean the Keysight
Technologies, Inc. 2014 Deferred Compensation Plan (DCP), the Keysight
Technologies, Inc. 2014 Deferred Compensation Plan for Non-Employee Directors,
and the Keysight Technologies, Inc.  Deferred Compensation Plan (Frozen) with
such plans to be adopted as described in Section 7.01(a) by Keysight prior to or
on the Operational Separation Date or Distribution Date, as applicable.

 

“Keysight DPSP” shall mean the Keysight Technologies, Inc. Deferred Profit
Sharing Plan, to be adopted by Keysight prior to or on the Operational
Separation Date as described in Section 5.02(a).

 

“Keysight Equity Plan” shall mean the Keysight Technologies, Inc. 2014 Equity
and Incentive Compensation Plan to be adopted by Keysight on or prior to the
Distribution Date.

 

“Keysight ESPP” shall mean the Keysight Technologies, Inc. Employee Stock
Purchase Plan, to be adopted by Keysight prior to or on the Distribution Date as
described in Section 4.02(b), and which shall be intended to meet the
requirements of Section 423(b) of the Code.

 

“Keysight Group” shall mean Keysight and each Person that is or becomes a
Subsidiary of Keysight on and following the Operational Separation Date
including, for clarity, those entities set forth on Schedule 2.2(a)(ii)(B) to
the Separation Agreement.

 

“Keysight Group Employee” shall mean an individual who, as of the Operational
Separation Date is, (i) employed by, or on an approved leave of absence from,
Keysight or any of its Affiliates (other than an individual who otherwise would
be a Keysight Group Employee but who fails to execute a Keysight ARCIPD as
described in Section 2.05(c) subject to applicable Law) or (ii) a Former
Keysight Group Employee.

 

“Keysight Master Trust” shall mean the trust established by Keysight prior to or
on the Operational Separation Date, which is intended to hold the assets of the
Keysight Retirement Plan and the Keysight DPSP.

 

“Keysight Nonqualified Plans” shall mean (i) the Keysight Deferred Compensation
Plans and (ii) the Keysight Technologies, Inc. Supplemental Benefit Retirement
Plan, the Keysight Technologies, Inc. International Relocation Benefit Plan, and
the Keysight Technologies, Inc.

 

7

--------------------------------------------------------------------------------


 

Excess Benefit Retirement Plan, with such plans described in (ii) to be adopted
by Keysight prior to or on the Operational Separation Date, as described in
Section 7.01(a).

 

“Keysight Option” shall mean an option to purchase Keysight Stock granted by
Keysight pursuant to the Keysight Equity Plan in accordance with
Section 4.01(c).

 

“Keysight Performance Share Award” shall mean a performance share award granted
pursuant to the Keysight Equity Plan in accordance with Section 4.01(d),
including any new executive stock awards granted to newly hired executives.

 

“Keysight Rabbi Trust” shall mean the trust to be established by Keysight prior
to or on the Operational Separation Date as described in Section 7.02.

 

“Keysight Retiree Medical Trust” shall mean the trust agreement by and between
Keysight and the trustee thereof, to be adopted by Keysight prior to or on the
Operational Separation Date as described in Section 8.08.

 

“Keysight Retirement Plan” shall mean the Keysight Technologies, Inc. Retirement
Plan, to be adopted by Keysight prior to or on the Operational Separation Date
as described in Section 5.01(a).

 

“Keysight RSU Award” shall mean a restricted stock unit award granted pursuant
to the Keysight Equity Plan in accordance with Section 4.01(b).

 

“Keysight Share” shall mean a share of Keysight common stock, par value $0.01
per share.

 

“Keysight Stock Ratio” shall mean the quotient obtained by dividing (i) the
Pre-Distribution Agilent Stock Value, by (ii) the Keysight Stock Value.

 

“Keysight Stock Value” shall mean the VWAP of a Keysight Share.

 

“Keysight Variable Pay Plans” shall mean variable pay plans, programs or
arrangements established by Keysight on or prior to the Distribution Date in
accordance with Section 4.03(b).

 

“Keysight Welfare Plans” shall mean any Welfare Plan established, sponsored,
maintained or contributed to by any member of the Keysight Group for the benefit
of Keysight Group Employees.

 

“Law” shall mean any national, supranational, foreign, international,
multinational, federal, state, provincial, local or similar law (including
common law), statute, code, order, ordinance, rule, regulation, treaty
(including any income tax treaty), license, permit, authorization, approval,
consent, decree, injunction, binding judicial or administrative interpretation
or other requirement, in each case, enacted, promulgated, issued or entered by a
Governmental Authority.

 

“Liabilities” shall mean any and all debts, guarantees, liabilities, costs,
expenses, interest and obligations, whether accrued or fixed, absolute or
contingent, matured or unmatured,

 

8

--------------------------------------------------------------------------------


 

reserved or unreserved, or determined or determinable, including those arising
under any Law, claim (including any claim arising in connection with a Benefit
Plan), demand, Action, whether asserted or unasserted, or order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority and those arising under any Contract, release, warranty,
or any fines, damages or equitable relief that is imposed, in each case,
including all costs and expenses relating thereto.

 

“Material Feature” shall mean any feature of a Benefit Plan that could
reasonably be expected to be of material importance to the sponsoring employer
or the participants (or their dependents or beneficiaries) (in the aggregate) of
that Benefit Plan, which could include, depending on the type and purpose of the
particular Benefit Plan, the class or classes of employees eligible to
participate in such plan, the nature, type, form, source, and level of benefits
provided under such plan and the amount or level of contributions, if any,
required to be made by participants (or their dependents or beneficiaries) to
such plan.

 

“Non-Automatic Transfer Employees” shall mean those Keysight Group Employees or
Agilent Group Employees, as applicable, who are employed by a non-U.S.
Subsidiary of Agilent or Keysight and not Automatic Transfer Employees.

 

“Non-U.S. Agilent Benefit Plan” shall mean an Agilent Benefit Plan (excluding
Agilent Nonqualified Plans) established, maintained, or contributed to by a
member of Agilent Group that is primarily for the benefit of Agilent Group
Employees who are or were employed by a non-U.S. Subsidiary of Agilent.

 

“Non-U.S. Keysight Benefit Plan” shall mean a Keysight Benefit Plan (excluding
Keysight Nonqualified Plans) established, maintained, or contributed to by a
member of the Keysight Group that is primarily for the benefit of Keysight Group
Employees who are or were employed by a non-U.S. Subsidiary of Keysight.

 

“Non-U.S. Retirement Plan” means an Agilent Benefit Plan or Keysight Benefit
Plan, the primary purpose of which is to provide retirement benefits to Agilent
Group Employees and/or Former Agilent Group Employees who are or were employed
by a non-U.S. Subsidiary of Agilent, or to Keysight Group Employees and/or
Former Keysight Group Employees who are or were employed by a non-U.S.
Subsidiary of Agilent or Keysight, respectively.

 

“NYSE” shall mean the New York Stock Exchange.

 

“Offering Period” shall have the meaning set forth in the Agilent ESPP or the
Keysight ESPP, as the context requires.

 

“Operational Separation Date” shall mean August 1, 2014, being the date the
Keysight Business is segregated operationally from the Agilent Business.

 

“Option Exercise Price Ratio” shall mean, with respect to an Agilent Option, the
quotient obtained by dividing (i) the per share exercise price of such Agilent
Option immediately prior to the Effective Time, by (ii) the Pre-Distribution
Agilent Stock Value.

 

9

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company, Governmental Authority or other entity.

 

“Post-Distribution” shall refer to any period of time as of or after the
Effective Time.

 

“Post-Distribution Agilent Awards” shall mean, collectively, Post-Distribution
Agilent Options, Post-Distribution Agilent RSU Awards and Post-Distribution
Agilent Performance Share Awards.

 

“Post-Distribution Agilent Option” shall mean an Agilent Option as adjusted as
of the Effective Time in accordance with Section 4.01(c).

 

“Post-Distribution Agilent Performance Share Award” shall mean an Agilent
Performance Share Award as adjusted as of the Effective Time in accordance with
Section 4.01(d).

 

“Post-Distribution Agilent RSU Award” shall mean an Agilent RSU Award as
adjusted as of the Effective Time in accordance with Section 4.01(b).

 

“Post-Distribution Agilent Stock Value” shall mean the VWAP of Agilent Shares.

 

“Pre-Distribution Agilent Stock Value” shall mean the closing price of Agilent
Shares trading “regular way with due bills” on the NYSE during the Trading
Session immediately prior to the Distribution Date.

 

“Purchase Date” shall have the meaning set forth in the Agilent ESPP.

 

“Purchase Period” shall have the meaning set forth in the Agilent ESPP or the
Keysight ESPP, as the context requires.

 

“QDRO” shall mean a qualified domestic relations order within the meaning of
ERISA Section 206(d) and Section 414(p) of the Code.

 

“Qualification Requirements” shall mean, in the aggregate, the tax qualification
requirements of Section 401(a) of the Code, the tax exemption requirements of
Section 501(a) of the Code, and the requirements described in Sections
401(k) and 401(m) of the Code in respect of a plan intended to meet such
requirements.

 

“Record Date” shall mean the date determined by the Agilent Board as the record
date for the Distribution.

 

“Returning Agilent Employee” shall have the meaning set forth in
Section 3.02(e).

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

 

10

--------------------------------------------------------------------------------


 

“Separation Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Services Agreement” shall mean the Services Agreement in substantially the form
attached to the Separation Agreement as Exhibit A, to be entered into by and
between Agilent and Keysight on or prior to the Distribution Date.

 

“Subsequently Transferred Keysight Employees” shall have the meaning set forth
in Section 3.02(d).

 

“Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, joint venture or partnership of which
such Person (i) beneficially owns, either directly or indirectly, more than
fifty percent (50%) of (A) the total combined voting power of all classes of
voting securities of such Person, (B) the total combined equity interests or
(C) the capital or profit interests, in the case of a partnership, or
(ii) otherwise has the power to vote, either directly or indirectly, sufficient
securities to elect a majority of the board of directors or similar governing
body.

 

“Third Party” shall mean a Person that is not a member of the Agilent Group or
the Keysight Group.

 

“Trading Session” shall mean the period of time during any given calendar day,
commencing with the determination of the opening price on the NYSE and ending
with the determination of the closing price on the NYSE, in which trading in
Agilent Shares or Keysight Stock (as applicable) is permitted on the NYSE.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Separation
Agreement, the Services Agreement, the Tax Matters Agreement, the Intellectual
Property and License Agreement, the Manufacturing Trademark License Agreement,
the Intercompany Agreements, the Real Estate Agreement, and the Transfer
Documents.

 

“Transfer Date” shall mean (i) the date a Returning Agilent Employee transfers
employment from the Keysight Group to the Agilent Group and/or (ii) the date a
Subsequently Transferred Keysight Employee transfers employment from the Agilent
Group to the Keysight Group.

 

“Transferred Account Balances” shall have the meaning set forth in
Section 8.01(c).

 

“Transfer Regulations” shall mean the Council Directive 77/187/EEC of 14
February 1977 on the approximation of the laws of the Member States relating to
the safeguarding of employees’ rights in the event of transfers of undertakings,
businesses or parts of businesses (and its amendments) (collectively, the
“Acquired Rights Directive”) and the legislation and regulations of any EU
Member State implementing such Acquired Rights Directive.

 

11

--------------------------------------------------------------------------------


 

“Transferred Non-U.S. Employee” shall mean a Keysight Group Employee or Agilent
Group Employee, as applicable, who is or was employed by a non-U.S. Subsidiary
of Agilent or Keysight who is an Automatic Transfer Employee or a Non-Automatic
Transfer Employee.

 

“U.S.” shall mean the United States of America.

 

“VWAP” shall mean the volume-weighted average trading price of Agilent Shares or
Keysight Shares, as applicable, over the first two (2) Trading Sessions
immediately after the Distribution Date, computed by dividing (i) the aggregate
sales price of all shares sold over the NYSE during such two (2) Trading
Sessions, by (ii) the number of such sold shares.

 

“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, wellness, mental health, substance
abuse and retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs,
flexible spending accounts, or severance.

 

ARTICLE II
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.01.                          General Principles.

 

(a)                                 Acceptance and Assumption of Liabilities. 
At or prior to the Operational Separation Date, except as provided in this
Agreement, Keysight and/or one (1) or more of its Subsidiaries designated by
Keysight shall retain or accept, and assume, and agree faithfully to perform,
discharge and fulfill the following Liabilities in accordance with their
respective terms.  Keysight and such Subsidiaries shall be responsible for all
such Liabilities, regardless of when or where such Liabilities arose or arise,
or whether the facts on which they are based occurred prior to, on or subsequent
to the Operational Separation Date, regardless of where or against whom such
Liabilities are asserted or determined or whether asserted or determined prior
to the date of this Agreement, and regardless of whether arising from or alleged
to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the Agilent Group or the Keysight Group, or
any of their respective directors, officers, employees, agents, Subsidiaries or
Affiliates:

 

(i)                         any and all wages, salaries, incentive compensation,
commissions, bonuses, variable pay, severance and any other employee
compensation or benefits payable to or on behalf of any Keysight Group Employees
after the Operational Separation Date, without regard to when such wages,
salaries, incentive compensation, commissions, bonuses, variable pay, severance
or other employee compensation or benefits are or may have been earned, other
than claims for benefits with respect to which a lawsuit has not been filed,
made by or with respect to any Keysight Group Employees in connection with any
Benefit Plan retained or, if any, assumed by any member of the Agilent Group
pursuant to this Agreement, the Separation Agreement or any other Transaction
Document;

 

12

--------------------------------------------------------------------------------


 

(ii)                      any and all Liabilities whatsoever with respect to
claims made by or with respect to any Keysight Group Employees in connection
with any Benefit Plan other than claims for benefits with respect to which a
lawsuit has not been filed, made by or with respect to any Keysight Group
Employee in connection with any Benefit Plan retained or, if any, assumed by any
member of the Agilent Group pursuant to this Agreement, the Separation Agreement
or any other Transaction Document;

 

(iii)                   any and all Liabilities with respect to any Keysight
Group Employees as required under applicable Law;

 

(iv)                  any and all Liabilities with respect to the Philips
Lumileds Lighting Company employees who are referenced by name in certain
Agilent Benefit Plans, including the obligation to recognize credit for service
or compensation with the Philips Lumileds Lighting Company under certain Agilent
Benefit Plans including the Agilent Technologies, Inc. Health Plan for Retirees
and Agilent Retirement Plan, as such plans are in effect immediately prior to
the Operational Separation Date; and

 

(v)                     any and all Liabilities expressly assumed by any member
of the Keysight Group pursuant to this Agreement.

 

For purposes of this Section 2.01(a), as of the relevant Transfer Date, the term
“Keysight Group Employees” shall also include any Subsequently Transferred
Keysight Employees and exclude any Returning Agilent Employees.

 

(b)                                 Acceptance and Assumption of Agilent
Liabilities.  At or prior to the Operational Separation Date, except as
otherwise provided in this Agreement Agilent and/or one (1) or more of its
Subsidiaries designated by Agilent (other than any member of the Keysight Group)
shall retain or accept and assume from one (1) or more of its Subsidiaries
designated by Agilent and agree faithfully to perform, discharge and fulfill the
following Liabilities in accordance with their respective terms (each of which
shall be considered an Agilent Liability).  Agilent and such Subsidiaries shall
be responsible for all such Liabilities, regardless of when or where such
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to or subsequent to the Operational Separation Date, regardless
of where or against whom such Liabilities are asserted or determined or whether
asserted or determined prior to the date of this Agreement, and regardless of
whether arising from or alleged to arise from negligence, recklessness,
violation of Law, fraud or misrepresentation by any member of the Agilent Group
or the Keysight Group, or any of their respective directors, officers,
employees, agents, Subsidiaries or Affiliates:

 

(i)                         any and all wages, salaries, incentive compensation,
commissions, bonuses, and any other employee compensation or benefits payable to
or on behalf of any Agilent Group Employees after the Operational Separation
Date, without regard to when such wages, salaries, incentive compensation,
commissions, bonuses, or other employee compensation or benefits are or may have
been earned, other than claims for benefits with respect to which a lawsuit has
not been filed, made by or with respect to any Agilent Group Employees in
connection with any Benefit Plan, if any, retained, assumed or adopted by any
members of the Keysight Group pursuant to this Agreement, the Separation
Agreement or any Transaction Document;

 

13

--------------------------------------------------------------------------------


 

(ii)                      any and all Liabilities whatsoever with respect to
claims made by or with respect to any Agilent Group Employees in connection with
any Benefit Plan other than claims for benefits with respect to which a lawsuit
has not been filed made by or with respect to any Agilent Group Employee in
connection with any Benefit Plan, if any, retained, assumed or adopted by any
members of the Keysight Group pursuant to this Agreement, the Separation
Agreement or any Transaction Document;

 

(iii)                   any and all Liabilities with respect to any Agilent
Group Employees as required under applicable Law; and

 

(iv)                  any and all Liabilities expressly assumed or retained by
any member of the Agilent Group pursuant to this Agreement.

 

For purposes of this Section 2.01(b), as of the relevant Transfer Date, the term
“Agilent Group Employees” shall also include any Returning Agilent Employees and
exclude any Subsequently Transferred Keysight Employees.

 

(c)                                  Other Allocation of Liabilities.  To the
extent that this Agreement does not address particular Liabilities under any
Benefit Plan and the parties later determine that they should be allocated in
connection with the Distribution (whether on the Distribution Date or the
Operational Separation Date), the parties shall agree in good faith on the
allocation, taking into account the handling of comparable Liabilities under
this Agreement.

 

Section 2.02.                          Plan Authority.  Prior to the Operational
Separation Date, actions required under this Agreement by any member of the
Keysight Group or, where applicable, any member of the Agilent Group, shall be
authorized and taken where applicable (i) by Agilent in its capacity as the
direct or indirect sole shareholder of Keysight, whether by shareholder consent,
action by the Agilent Board or a committee thereof or its delegate as well as by
any officer or employee of any member of the Agilent Group or (ii) by the member
of the Keysight Group whether by shareholder consent, action by the board of
directors of the applicable Keysight Group member or a committee thereof.  On or
after the Operational Separation Date, actions required under this Agreement by
any member of the Keysight Group, or, where applicable, the Agilent Group, shall
be taken by such member whether by shareholder consent, action by the Keysight
Board, or, where applicable, the Agilent Board, or the board of directors of the
applicable Keysight Group member, or, where applicable, the Agilent Group
member, or a committee thereof or its delegate, as well as by any officer or
employee of any member of the Keysight Group, or, where applicable, the Agilent
Group.  On or after the Operational Separation Date, actions consisting of
fiduciary duties under ERISA with respect to a Keysight Benefit Plan shall be
taken by the applicable named fiduciary under such plan.

 

Section 2.03.                          Service Credit.

 

(a)                                 Service for Eligibility, Vesting, and
Benefit Purposes.

 

The Keysight Benefit Plans shall, and Keysight shall cause each member of the
Keysight Group to, recognize each Keysight Group Employee’s and Subsequently
Transferred Keysight Employee’s recognized service with Agilent or any of its
Subsidiaries or predecessor entities at or before the Operational Separation
Date or Transfer Date, as applicable, with respect

 

14

--------------------------------------------------------------------------------


 

to those Keysight Benefit Plans adopted or maintained by the Keysight Group on
or as of the Operational Separation Date or as otherwise required by applicable
Law, to the same extent that such service was recognized by Agilent for similar
purposes prior to the Operational Separation Date or the Transfer Date, as
applicable. Notwithstanding the foregoing, Keysight shall cause each member of
the Keysight Group, and Agilent shall cause each member of the Agilent Group, to
recognize service with either the Keysight Group or the Agilent Group that is
recognized as of the Distribution Date. The service crediting provisions shall
be subject to any respectively applicable “service bridging,” “break in
service,” “employment date” or “eligibility date” rules under the Agilent
Benefit Plans or Keysight Benefit Plans.  Except as required by applicable law,
the Keysight Benefit Plans shall not recognize service with the Agilent Group
for periods on or after the Distribution Date.

 

(i)                         The Agilent Benefit Plans shall, and Agilent shall
cause each member of the Agilent Group to, recognize each Agilent Group
Employee’s and Returning Agilent Employee’s recognized service with Keysight or
any of its Subsidiaries, or where applicable, Agilent or any of its
Subsidiaries, at or before the Operational Separation Date or Transfer Date, as
applicable, with respect to those Agilent Benefit Plans adopted or maintained by
the Agilent Group on or as of the Operational Separation Date or as otherwise
required by applicable Law to the same extent that such service was recognized
by Agilent or any of its Subsidiaries for similar purposes prior to the
Operational Separation Date or Transfer Date, as applicable.

 

(ii)                      Except as required by applicable law, the Agilent
Group Plans shall not recognize service with the Keysight Group for periods on
or after the Distribution Date.

 

Section 2.04.                          Benefit Plans.

 

(a)                                 Establishment of Plans.  Except as otherwise
provided and subject to Section 9.06, Keysight shall, or shall cause an
applicable member of the Keysight Group to, adopt Benefit Plans (and related
trusts, if applicable), that are substantially similar in all Material Features
(or such other standard as is specified in this Agreement with respect to any
particular Benefit Plan) to those of the corresponding Agilent Benefit Plans
(without derogating from Keysight’s ability to replicate the Material Features
of certain Agilent Benefit Plans in a single Keysight Benefit Plan), effective
as of the Operational Separation Date with respect to those plans listed on
Schedule 2.04(a)(i), effective as of the Distribution Date with respect to those
listed on Schedule 2.04(a)(ii) and effective as soon as practical after the
Distribution Date with respect to those listed on Schedule 2.04(a)(iii);
provided, however, that Keysight may limit participation in any such Keysight
Benefit Plan to Keysight Group Employees and Subsequently Transferred Keysight
Employees who participated in the corresponding Agilent Benefit Plan immediately
prior to the Operational Separation Date, Transfer Date or the Effective Time,
as applicable.

 

(b)                                 Plans Not Required to Be Adopted by
Keysight.  Notwithstanding Section 2.04(a) above, Keysight shall not be required
to adopt any Benefit Plan (or related trust, if applicable) (i) to the extent
that such adoption would not be permitted under applicable Law, regulation,
practice, or vendor limitations (ii) if the parties agree that such Benefit Plan
should not be so adopted by Keysight, or (iii) if such Benefit Plan is listed on
Schedule 2.04(b).  With respect to any Agilent Benefit Plan not listed on
Schedules 2.04(a)(i) through (iii) and Schedule 2.04(b),

 

15

--------------------------------------------------------------------------------


 

the parties shall agree in good faith on the treatment of such plan taking into
account the handling of any comparable plan under this Agreement.

 

(c)                                  Employee Elections and Information. 
Subject to applicable law, Agilent shall provide Keysight with information
describing each Agilent Benefit Plan election, beneficiary designations and
employee declarations (including, any QDROs, domestic relations orders,
qualified medical child support orders and, to the extent applicable, elections
made with respect to non-U.S. Agilent Benefit Plans) made by a Keysight Group
Employee or a Subsequently Transferred Keysight Employee that may have
application to Keysight Benefit Plans from and after the Operational Separation
Date, and Keysight shall use its commercially reasonable efforts to administer
the Keysight Benefit Plans using those elections.  Keysight shall provide
Agilent with comparable information with respect to any Returning Agilent
Employee. Each party shall, upon reasonable request, provide the other party and
the other party’s respective Affiliates, agents, and vendors all other
information reasonably necessary to the other party’s operation or
administration of its Benefit Plans.

 

(d)                                 No Acceleration or Duplication of Benefits. 
Notwithstanding anything to the contrary in this Agreement, the Separation
Agreement or any other Transaction Document, (i) no participant in any Keysight
Benefit Plan shall receive service credit or benefits to the extent that receipt
of such service credit or benefits would result in duplication of benefits
provided to such participant by the corresponding Agilent Benefit Plan or any
other plan, program or arrangement sponsored or maintained by a member of the
Agilent Group and (ii) no participant in any Agilent Benefit Plan shall receive
service credit or benefits to the extent that receipt of such service credit or
benefits would result in duplication of benefits provided to such participant by
the corresponding Keysight Benefit Plan or any other plan, program or
arrangement sponsored or maintained by a member of the Keysight Group . 
Furthermore, unless expressly provided for in this Agreement, the Separation
Agreement or in any other Transaction Document or required by applicable Law, no
provision in this Agreement shall be construed to create any right to accelerate
vesting, distributions or entitlements under any compensation or Benefit Plan,
program or arrangement sponsored or maintained by a member of the Agilent Group
or member of the Keysight Group on the part of any Employee.

 

(e)                                  Transition Services.  The parties
acknowledge that the Agilent Group or the Keysight Group may provide
administrative services for certain of the other party’s compensation and
benefit programs for the period stated under the terms of the Services
Agreement.  The parties agree to enter into a business associate agreement (if
required by HIPAA or other applicable health information privacy Laws) in
connection with the Services Agreement.

 

(f)                                   Beneficiaries.  Except as otherwise
provided in this Agreement, references to Agilent Group Employees, Keysight
Group Employees, Returning Agilent Employees, Subsequently Transferred Keysight
Employees, and non-employee directors of either Agilent or Keysight, shall be
deemed to refer to their eligible beneficiaries, dependents, survivors, spouses
and alternate payees, as applicable.

 

(g)                                  Non-U.S. Plans.  Prior to the Operational
Separation Date, the Keysight Group shall, except as otherwise mutually agreed
upon by the parties, adopt Non-U.S. Keysight

 

16

--------------------------------------------------------------------------------


 

Benefit Plans, with terms comparable to those of the corresponding Non-U.S.
Agilent Benefit Plans; provided, however, that Keysight may limit participation
in any Non-U.S. Keysight Benefit Plan to Transferred Non-U.S. Employees who
participated in the corresponding Non-U.S. Agilent Benefit Plan immediately
prior to the Operational Separation Date.

 

(h)                                 Keysight as a Participating Affiliate.  With
respect to each Agilent Benefit Plan in which any Keysight Group Employee will
continue to participate or no longer participate following the Operational
Separate Date pursuant to the terms of this Agreement, Agilent and Keysight
shall, prior to the Operational Separation Date, take the necessary actions, if
any, so that Keysight, and any applicable Keysight Subsidiary, becomes or is no
longer a participating employer in such plan, as applicable, to the extent
required by the terms of such plan, including, without limitation, obtaining
such Governmental Authority approvals, as may be required with respect to the
participation by Keysight or an applicable Keysight Subsidiary.

 

Section 2.05.                          Individual Agreements.

 

(a)                                 Assignment by Agilent.  To the extent
necessary and subject to applicable Law, Agilent shall assign, or cause an
applicable member of the Agilent Group to assign, to Keysight or another member
of the Keysight Group, as designated by Keysight, all Individual Agreements,
with such assignment to be effective as of the Operational Separation Date or
Transfer Date (except as mutually agreed by the parties in writing or with
respect to any Individual Agreement that is a change in control severance
agreement); provided, however, that to the extent that assignment of any such
Individual Agreement is not permitted by the terms of such agreement, effective
as of the Operational Separation Date or Transfer Date, as applicable (or such
other date as mutually agreed by the parties in writing), each member of the
Keysight Group shall be considered to be a successor to each member of the
Agilent Group for purposes of, and a third-party beneficiary with respect to,
such Individual Agreement, such that each member of the Keysight Group shall
enjoy all of the rights and benefits under such agreement (including rights and
benefits as a third-party beneficiary), with respect to the business operations
of the Keysight Group; provided, further, that, following the Effective Time,
only Keysight or another member of the Keysight Group, and not Agilent, shall be
permitted to enforce any Individual Agreement (including any agreement
containing non-competition or non-solicitation covenants) against a Keysight
Group Employee or a Subsequently Transferred Keysight Employee for action taken
in such individual’s capacity as an employee of the Keysight Group.

 

(b)                                 Assumption by Keysight.  Effective as of the
Operational Separation Date or Transfer Date, as applicable (or such other date
as mutually agreed by the parties in writing), Keysight will assume and honor,
or will cause a member of the Keysight Group to assume and honor, any Individual
Agreement assigned to Keysight or a member of the Keysight Group pursuant to
Section 2.05(a).

 

(c)                                  ARCIPDs.  Prior to the Operational
Separation Date or Transfer Date, as applicable, the parties shall use their
reasonable best efforts to cooperate to cause each employee who is intended to
be a Keysight Group Employee or Subsequently Transferred Keysight Employee
(other than any Former Keysight Group Employee) who is party to an ARCIPD with
Agilent or any of its Subsidiaries to enter into an ARCIPD with Keysight or one
of its Subsidiaries with terms substantially comparable to the terms of each
such employee’s ARCIPD with Agilent

 

17

--------------------------------------------------------------------------------


 

or its applicable Subsidiary unless otherwise required by applicable Law. 
Subject to applicable Law, any such employee who does not enter into an ARCIPD
with Keysight or one of its Subsidiaries shall not become a Keysight Group
Employee.

 

(d)                                 Change in Control Severance Agreements. 
Keysight shall use its reasonable best efforts to cause each Keysight Group
Employee with an Individual Agreement that is a change in control severance
agreement with Agilent, to enter into a change in control severance agreement
with Keysight effective as of the Distribution Date.

 

Section 2.06.                          Collective Bargaining.  Agilent and
Keysight and their respective Subsidiaries shall comply with all obligations
under applicable Law to notify and/or consult with Employees or employee
representatives, unions, works councils or other employee representative bodies,
if any, in respect of the operational segregation of the Keysight Business on
the Operational Separation Date and shall provide such information to the other
party as is reasonably required by that party to comply with its notification
and/or consultation obligations.  Any Liabilities resulting from the failure by
one party to comply with such obligations shall be borne by such party.

 

Section 2.07.                          Non-U.S. Regulatory Compliance.  Agilent
shall have the authority to adjust the treatment described in this Agreement
with respect to Keysight Group Employees who are located outside of the United
States in order to ensure compliance with the applicable Laws or regulations of
countries outside of the United States or to preserve the tax benefits provided
under local tax law or regulation before the Distribution.

 

ARTICLE III
ASSIGNMENT OF EMPLOYEES

 

Section 3.01.                          Employee List.  Prior to the Operational
Separation Date, Agilent shall provide Keysight with a list of all Employees by
name, title and location who should be Keysight Group Employees as of the
Operational Separation Date.

 

Section 3.02.                          Pre-Distribution Transfers.

 

(a)                                 Assignment and Transfer of Employees. 
Effective on the Operational Separation Date and except as otherwise agreed by
the parties and subject to Section 3.02(b), (i) the applicable member of the
Agilent Group shall have taken such actions as are necessary to ensure that each
Keysight Group Employee (other than any Former Keysight Group Employee) is
employed by a member of the Keysight Group, and (ii) the applicable member of
the Agilent Group shall have taken such actions as are necessary to ensure that
each Agilent Group Employee (other than any Former Agilent Group Employee) is
employed by a member of the Agilent Group.

 

(b)                                 Transfer of Non-U.S. Agilent Group Employees
(other than any Former Agilent Group Employee).

 

(i)                         Automatic Transfer Employees shall not be terminated
upon the Operational Separation Date, but rather the rights, powers, duties,
liabilities and obligations of Agilent (or the relevant Subsidiary of Agilent)
to such Employees in respect of the material terms of employment with the
Employees in force immediately before the Operational Separation Date

 

18

--------------------------------------------------------------------------------


 

shall be transferred to Keysight or its relevant Subsidiary, but only to the
extent required by, and only then in accordance with, applicable Law.

 

(ii)                      For Non-Automatic Transfer Employees, except in
Argentina, Brazil, and Mexico (collectively, the “Latin American Countries”),
where the transfer of employment is by way of employer substitution, Keysight or
its relevant Subsidiary shall offer employment to each such Employee effective
on the Operational Separation Date, or as otherwise agreed between Agilent and
Keysight, each such offer to be at the Employee’s same general location and same
base salary as is in effect immediately prior to the Operational Separation Date
and otherwise on substantially the same terms and conditions of employment in
the aggregate as was provided by Agilent or its relevant Subsidiary immediately
prior to the Operational Separation Date.

 

(iii)                   For Non-Automatic Transfer Employees in the Latin
American Countries, Keysight shall, and shall cause its relevant Subsidiaries
to, effectuate an employer substitution on the Operational Separation Date with
respect to the Keysight Group Employees, in accordance with applicable Laws in
each country, pursuant to which each relevant Keysight subsidiary will employ
the Keysight Group Employees, and will acknowledge and accept all rights,
obligations, duties, and responsibilities with respect to such employees as of
the Operational Separation Date.

 

(c)                                  Transfer of Keysight Group Employees in
Malaysia, Israel and the United Kingdom (other than any Former Keysight Group
Employee).  With respect to Keysight Group Employees in Malaysia, Israel and the
United Kingdom (other than any Former Keysight Group Employee), all of the
provisions of Section 3.02(b)(i)-(ii) shall apply except that references to
Agilent shall be references to Keysight and vice versa.

 

(d)                                 Subsequently Transferred Keysight
Employees.  Subject to Section 3.02(f), from time to time following the
Operational Separation Date and ending on the Distribution Date, any individual
who is actively employed by, or on a leave of absence from, the Agilent Group
may move to the employ of the Keysight Group from the Agilent Group
(“Subsequently Transferred Keysight Employees”).

 

(e)                                  Returning Agilent Employee.  Subject to
Section 3.02(f), from time to time following the Operational Separation Date and
ending on the Distribution Date, any individual (i) who immediately prior to the
Operational Separation Date was an employee of Agilent or one of its affiliates
and (ii) who is actively employed by, or on a leave of absence from, the
Keysight Group may move to the employ of the Agilent Group from the Keysight
Group (“Returning Agilent Employee”).

 

(f)                                   Transfers of Employment.  Any transfers of
employment between the Keysight Group and the Agilent Group after the
Operational Separation Date and before the Distribution Date shall be through an
external opening process. The parties agree that with respect to any transfers
of employment they will cooperate for the transfer of benefits under principles
consistent with this Agreement to the extent possible; provided, that where
vendor or legal issues exist, neither party shall be liable for the failure to
replicate in such circumstances.

 

19

--------------------------------------------------------------------------------


 

(g)                                  Documentation.  Each of the parties agrees
to execute, and to seek to have the applicable Employees execute, such
documentation, if any, as may be necessary to reflect the transfers of
employment described in this Section 3.02

 

(h)                                 At-Will Status.  Nothing in this Agreement
shall create any obligation on the part of any member of the Agilent Group or
any member of the Keysight Group to (i) continue the employment of any Employee
or permit the return from a leave of absence for any period after the date of
this Agreement (except as required by applicable Law) or (ii) change the
employment status of any Employee from “at-will,” to the extent that such
Employee is an “at-will” employee under applicable Law.

 

(i)                                     No Termination of Employment.  In no
event shall any administrative action taken by either party and/or their third
party record-keeper, payroll agent, and/or plan trustee or administrator, to
effectuate the transfer of employment pursuant to this Section 3.02, including
the identification of Keysight Group Employees as “terminated” in Agilent’s
electronic systems, or the electronic systems of any third party record-keeper,
payroll agent, and/or plan trustee or administrator, be deemed to be a
termination of any Keysight Group Employee’s employment for any purpose unless
otherwise required by applicable Law.  The parties acknowledge and agree that
the Separation and the Distribution and the assignment, transfer or continuation
of the employment of Employees as contemplated by this Section 3.02 shall not
entitle any Keysight Group Employee or Agilent Group Employee to separation
payments, benefits or rights of any kind unless otherwise required by applicable
Law.

 

(j)                                    Not a Change of Control/Change in
Control.  The parties acknowledge and agree that neither the consummation of the
Distribution nor any transaction contemplated by this Agreement, the Separation
Agreement or any other Transaction Document shall be deemed to be a “change of
control,” “change in control,” or term of similar import for purposes of any
Benefit Plan or Individual Agreement sponsored or maintained by any member of
the Agilent Group or member of the Keysight Group.

 

ARTICLE IV
EQUITY AND OTHER COMPENSATION

 

Section 4.01.                          Equity Incentive Awards.

 

(a)                                 Generally.  Each Agilent Award granted that
is outstanding as of immediately prior to the Effective Time shall be adjusted
as described below; provided, however, that the Agilent Compensation Committee
may provide for different adjustments with respect to some or all Agilent Equity
Awards to the extent that the Agilent Compensation Committee deems such
adjustments to be necessary and appropriate.  Any adjustments made by the
Agilent Compensation Committee pursuant to the foregoing sentence shall be
deemed to have been incorporated by reference herein as if fully set forth below
and shall be binding on the parties and their respective Affiliates.

 

(b)                                 Restricted Stock Units.  Each Agilent RSU
Award that is outstanding immediately prior to the Effective Time shall be
converted as of the Effective Time into either a Post-Distribution Agilent RSU
Award or a Keysight RSU Award as described below:

 

20

--------------------------------------------------------------------------------


 

(i)                         Each Agilent RSU Award held by an Agilent Group
Employee and a Returning Agilent Employee, but not including any Subsequently
Transferred Keysight Employee, shall be converted as of the Effective Time,
through an adjustment thereto, into a Post-Distribution Agilent RSU Award and
shall, except as otherwise provided in this Section 4.01, be subject to the same
terms and conditions (including with respect to vesting) after the Effective
Time as applicable to such Agilent RSU Award immediately prior to the Effective
Time.  The number of Agilent Shares subject to each Post-Distribution Agilent
RSU Award, rounded to the nearest one-thousandth (1/1,000) of a share, shall be
equal to the product obtained by multiplying (1) the number of Agilent Shares
subject to the corresponding Agilent RSU Award immediately prior to the
Effective Time, by (2) the Agilent Ratio.

 

(ii)                      Each Agilent RSU Award held by a Keysight Group
Employee and any Subsequently Transferred Keysight Employee, but not including
any Returning Agilent Employee, shall be converted as of the Effective Time into
a Keysight RSU Award outstanding under the Keysight Equity Plan and shall,
except as otherwise provided in this Section 4.01, be subject to the same terms
and conditions (including with respect to vesting) after the Effective Time as
applicable to such Agilent RSU Award immediately prior to the Effective Time. 
The number of Keysight Shares subject to such Keysight RSU Award, rounded to the
nearest one-thousandth (1/1,000) share, shall be equal to the product obtained
by multiplying (1) the number of Agilent Shares subject to the corresponding
Agilent RSU Award immediately prior to the Effective Time, by (2) the Keysight
Stock Ratio.

 

(c)                                  Stock Options.  Each Agilent Option that is
outstanding immediately prior to the Effective Time shall be converted as of the
Effective Time into either a Post-Distribution Agilent Option or a Keysight
Option as described below:

 

(i)                                     Each Agilent Option held by an Agilent
Group Employee and any Returning Agilent Employee, but not including any
Subsequently Transferred Keysight Employee, shall be converted as of the
Effective Time, through an adjustment thereto, into a Post-Distribution Agilent
Option and shall, except as otherwise provided in this Section 4.01, be subject
to the same terms and conditions (including with respect to vesting and
expiration) after the Effective Time as applicable to such Agilent Option
immediately prior to the Effective Time.  From and after the Effective Time:

 

(A)                               the number of Agilent Shares subject to such
Post-Distribution Agilent Option, rounded down to the nearest whole share, shall
be equal to the product obtained by multiplying (1) the number of Agilent Shares
subject to the corresponding Agilent Option immediately prior to the Effective
Time, by (2) the Agilent Ratio; and

 

(B)                               the per share exercise price of such
Post-Distribution Agilent Option, rounded up to the nearest cent, shall be equal
to the product obtained by multiplying (1) the Post-Distribution Agilent Stock
Value, by (2) the Option Exercise Price Ratio.

 

(ii)                                  Each Agilent Option held by a Keysight
Group Employee and any Subsequently Transferred Keysight Employee, but not
including any Returning Agilent Employee, shall be converted as of the Effective
Time into a Keysight Option outstanding under the Keysight Equity Plan and
shall, except as otherwise provided in this Section 4.01(c), be subject

 

21

--------------------------------------------------------------------------------


 

to the same terms and conditions (including with respect to vesting and
expiration) after the Effective Time as applicable to such Agilent Option
immediately prior to the Effective Time.  From and after the Effective Time:

 

(A)                               the number of Keysight Shares subject to such
Keysight Option, rounded down to the nearest whole share, shall be equal to the
product obtained by multiplying (1) the number of Agilent Shares subject to the
corresponding Agilent Option immediately prior to the Effective Time, by (2) the
Keysight Stock Ratio; and

 

(B)                               the per share exercise price of such Keysight
Option, rounded up to the nearest cent, shall be equal to the product obtained
by multiplying (1) the Keysight Stock Value, by (2) the Option Exercise Price
Ratio of the corresponding Agilent Option.

 

Notwithstanding anything to the contrary in this Section 4.01(c), the exercise
price, the number of Agilent Shares and Keysight Shares subject to each
Post-Distribution Agilent Option and Keysight Option, and the terms and
conditions of exercise of such options, shall be determined in a manner
consistent with the requirements of Section 409A of the Code provided, further,
that, in the case of any Agilent Option to which Section 421 of the Code applies
by reason of its qualification under Section 422 of the Code as of immediately
prior to the Effective Time, the exercise price, the number of Agilent Shares
and Keysight Shares subject to such option, and the terms and conditions of
exercise of such option shall be determined in a manner consistent with the
requirements of Section 424(a) of the Code.

 

(d)                                 Performance Share Awards.

 

(i)                         As of the Effective Time, each outstanding Agilent
Performance Share Award with a fiscal year 2012-2014 performance period, a
fiscal year 2013-2015 performance period or a fiscal year 2014-2016 performance
period that is outstanding immediately prior to the Effective Time shall be
converted as of the Effective Time into either a Post-Distribution Agilent
Performance Award or a Keysight Performance Share Award as described below:

 

(ii)                      Each Agilent Performance Share Award held by an
Agilent Group Employee and any Returning Agilent Employee, but not including any
Subsequently Transferred Keysight Employee, shall be converted as of the
Effective Time, through an adjustment thereto, into a Post-Distribution Agilent
Performance Share Award and shall, except as otherwise provided in this
Section 4.01, be subject to the same terms and conditions (including with
respect to vesting and performance conditions) after the Effective Time as
applicable to such Agilent Performance Share Award immediately prior to the
Effective Time; provided, that from and after the Effective Time, the target
number of Agilent Shares subject to such Post-Distribution Agilent Performance
Share Award, rounded to the nearest one-thousandth (1/1,000) of a share, shall
be equal to the product obtained by multiplying (1) the number of Agilent Shares
subject to the corresponding Agilent Performance Share Award immediately prior
to the Effective Time, by (2) the Agilent Ratio.

 

(iii)                   Each Agilent Performance Award held by a Keysight Group
Employee and any Subsequently Transferred Keysight Employee, but not including
any Returning

 

22

--------------------------------------------------------------------------------


 

Agilent Employee, shall be converted as of the Effective Time into a Keysight
Performance Share Award outstanding under the Keysight Equity Plan and shall,
except as otherwise provided in this Section 4.01, be subject to the same terms
and conditions (including with respect to vesting and performance conditions
(which, for purposes of clarity, shall continue to relate to Agilent)) after the
Effective Time as applicable to such Agilent Performance Share Award immediately
prior to the Effective Time; provided that, from and after the Effective Time,
the target number of Keysight Shares subject to such Keysight Performance Share
Award, rounded to the nearest one-thousandth (1/1,000) of a share, shall be
equal to the product obtained by multiplying (1) the number of Agilent Shares
subject to the corresponding Agilent Performance Share Award immediately prior
to the Effective Time, by (2) the Keysight Stock Ratio. Notwithstanding the
above, if a Subsequently Transferred Keysight Employee who is not a Returning
Agilent Employee has an outstanding Agilent Performance Share Award with a
fiscal year 2014-2016 performance period, Agilent and Keysight agree to attempt
to substitute such Agilent Performance Share Award with an equitable Keysight
RSU Award.

 

(e)                                  Tax Reporting and Withholding.  Unless
prohibited by applicable Law, following the Effective Time, (i) Keysight shall
be solely responsible for all income, payroll and other tax remittance and
reporting related to income recognized by holders of Keysight Awards in respect
of their Keysight Awards; and (ii) Agilent shall be solely responsible for all
income, payroll and other tax remittance and reporting related to income
recognized by holders of Post-Distribution Agilent Equity Awards in respect of
their Post-Distribution Agilent Equity Awards.  Agilent and Keysight agree to
enter into any necessary agreements regarding the subject matter of this
Section 4.01(e) to enable Agilent and Keysight to fulfill their respective
obligations hereunder, including but not limited to compliance with all
applicable Laws regarding the reporting, withholding or remitting of income
and/or taxes.

 

(f)                                   Establishment of Keysight Equity Plan. 
Subject to Section 9.06 and effective as of or prior to the Effective Time,
Keysight shall adopt the Keysight Equity Plan under which the Keysight RSUs,
Keysight Options and Keysight Performance Award Units shall be issued, and
Keysight shall issue all such awards under the Keysight Equity Plan.  To the
extent necessary for any such awards to qualify for transitional relief under
Treasury Regulation Section 1.162-27(f)(4)(iii), the Compensation Committee of
the Agilent Board shall take the necessary action to grant or approve the
Keysight Awards.  The Keysight Equity Plan shall be substantially similar in all
Material Features to the Agilent Equity Plans under which the corresponding
Agilent Equity Awards were governed prior to the Distribution with such changes
as are necessary and appropriate to reflect the Separation but result in terms
and conditions that are substantially similar, as of the Operational Separation
Date, to those applicable under the Agilent Equity Plans immediately prior to
the Distribution Date.

 

(g)                                  Registration and Other Regulatory
Requirements.  Keysight agrees to file Forms S-1, S-3 and/or S-8 registration
statements with respect to, and to cause to be registered pursuant to the
Securities Act, the Keysight Shares authorized for issuance under the Keysight
Equity Plan, as required pursuant to the Securities Act, before the date of
issuance of any Keysight Shares pursuant to the Keysight Equity Plan.  The
parties shall take such additional actions as are deemed necessary or advisable
to effectuate the foregoing provisions of this Section 4.01(g), including
compliance with securities Laws and other legal requirements associated with
equity compensation awards in affected non-U.S. jurisdictions.

 

23

--------------------------------------------------------------------------------


 

Section 4.02.                          Employee Stock Purchase Plans.

 

(a)                                 Agilent ESPP.  The administrator of the
Agilent ESPP shall take all actions necessary and appropriate to provide that: 
(i) Agilent Group Employees and Keysight Group Employees, where the Agilent ESPP
is offered, may participate in the Offering Period beginning May 1, 2014 and
with a Purchase Date of September 30, 2014; (ii) all participant payroll
deductions and other contributions under the Agilent ESPP shall cease on or
before the Purchase Date described in clause (i) of this paragraph;
(iii) Keysight Group Employees and Subsequently Transferred Keysight Employees
will not be eligible to participate in any Purchase Periods and Offering Periods
under the Agilent ESPP after the Distribution Date; and (iv) the Purchase
Periods and Offering Periods under the Agilent ESPP which commences on or
following the Distribution Date shall be established by the administrator of the
Agilent ESPP in its sole discretion.

 

(b)                                 Establishment of Keysight ESPP.  Subject to
Section 9.06 and prior to the Distribution Date, Keysight shall adopt the
Keysight ESPP, which shall be substantially similar in all Material Features to
the Agilent ESPP; provided, that the administrator of the Keysight ESPP, in its
sole discretion, shall determine the jurisdictions offered and the timing of the
Purchase Period and Offering Periods.  The Keysight ESPP will include authority
to grant options which do not meet the requirements of Section 423(b) of the
Code (as well as options which meet such requirements).

 

Section 4.03.                          Variable Pay Plans.

 

(a)                                 Agilent Variable Pay Plans.  Keysight Group
Employees and Subsequently Transferred Keysight Employees covered by the Agilent
Variable Pay Plans as of the Operational Separation Date shall continue to be
eligible to participate in such plans until immediately prior to the Effective
Time.  Agilent shall determine the amount of the awards payable to such persons
under the Agilent Variable Pay Plans for the fiscal year ending October 31,
2014.  At the option of Agilent, payment of awards may be made in one (1) of the
following methods: (i) Agilent shall pay to such persons the entire amount of
the awards under the Agilent Variable Pay Plans in respect of such performance
period, and Keysight shall reimburse Agilent for Keysight’s pro rata portion,
(ii) Keysight shall pay to such persons the entire amount of the awards under
the Agilent Variable Pay Plans in respect of such performance period, and
Agilent shall reimburse Keysight for Agilent’s pro rata portion, such
reimbursement to be made no more than twenty (20) business days following
Agilent’s notification of the amount of the awards made to such persons, or
(iii) Agilent and Keysight shall each pay a pro rata portion of such awards to
such persons.  For these purposes, pro rata portion shall be based on the number
of days in such performance period from the first (1st) day of such performance
period through the Operational Separation Date or Transfer Date, as applicable
(as to Agilent), and based on the number of days in such performance period from
the Operational Separation Date or Transfer Date, as applicable, through the end
of such performance period fiscal year (as to Keysight).

 

(b)                                 Keysight Variable Pay Plans.  Subject to
Section 9.06 and not later than the Distribution Date, Keysight shall establish
Keysight Variable Pay Plans, which shall be substantially similar in all
Material Features to the Agilent Variable Pay Plans as of immediately prior to
the Distribution Date.  If the terms of the Keysight Variable Pay Plans provide
for eligibility, Keysight Group Employees and Subsequently Transferred Employees
shall be eligible

 

24

--------------------------------------------------------------------------------


 

to participate in the Keysight Variable Pay Plans immediately following the
Effective Time.  The Keysight Group shall be solely responsible for establishing
performance metrics, funding, paying, and discharging all obligations relating
to any variable pay awards under the Keysight Variable Pay Plans, and no member
of the Agilent Group shall have any obligations with respect thereto.

 

ARTICLE V
U.S. QUALIFIED RETIREE PLANS

 

Section 5.01.                          Keysight U.S. Retirement Plan.

 

(a)                                 Establishment of Keysight U.S. Retirement
Plan.  Subject to Section 9.06 and effective as of the Operational Separation
Date, Keysight shall establish the Keysight Retirement Plan and Keysight Master
Trust, which shall be intended to meet the Qualification Requirements, and the
Keysight Retirement Plan shall be substantially similar in all Material Features
as of immediately prior to the Operational Separation Date to the Agilent
Retirement Plan. At least thirty (30) days prior to the Operational Separation
Date, Agilent shall have filed the notice required under Section 6058(b) of the
Code.  On or, as soon as practicable after, the Operational Separation Date and
after receipt by Agilent of (i) a copy of the Keysight Retirement Plan and
(ii) a copy of certified resolutions of the Keysight Board (or its authorized
committee or other delegate) evidencing adoption of the Keysight Retirement Plan
and the Keysight Master Trust, Agilent shall direct the trustee of the Agilent
Master Trust to transfer assets of the Agilent Master Trust to the Keysight
Master Trust in the amounts described in Section 5.01(b).

 

(b)                                 Liability Assumption and ERISA Section 4044
Transfer.  As of the Operational Separation Date, Keysight shall cause the
Keysight Retirement Plan to assume all Liabilities under the Agilent Retirement
Plan for Keysight Group Employees and the Keysight Master Trust to accept Assets
with respect to such assumed Liabilities and the Agilent Master Trust shall
transfer such Assets to the Keysight Master Trust and the Agilent Retirement
Plan shall be relieved of such Liabilities.  The amount of Assets shall be
transferred in-kind, pro rata, unless otherwise agreed by the parties in
writing, from the Agilent Master Trust to the Keysight Master Trust and such
transfer (or transfers) shall be determined as of the Operational Separation
Date in accordance with, and shall comply with Sections 414(l) and 411(d)(6) of
the Code and, to the extent deemed applicable by the parties, ERISA Section 4044
and shall be calculated as follows: Agilent shall engage actuaries and cause to
be determined for the Agilent Retirement Plan:  (A) the present value of all
Liabilities determined under ERISA Section 4044  as of the Operational
Separation Date (without regard to any benefit Liabilities funded through the
Code Section 401(h) account) in the Agilent Retirement Plan for all participants
in the Agilent Retirement Plan with such Liabilities calculated using plan
termination assumptions and methodology such that participants in pay status and
those who are early retirement eligible are given priority over other plan
participants in the division of the assets as these priority categories are
“funded” based on liability measurements used for plan terminations, as
stipulated under ERISA Section 4044, rather than ongoing plan operation and
(B) the present value of all of the retiree health benefit Liabilities that are
funded in part through the Code Section 401(h) account portion of the Agilent
Retirement Plan as of the Operational Separation Date, calculated on an
accumulated post-retirement benefit obligation basis in accordance with ASC
715-60.  The particular actuarial assumptions that will be used to value the
benefit Liabilities described in the preceding sentence shall be generally
consistent with the actuarial assumptions used by Agilent in prior valuations
for purposes of

 

25

--------------------------------------------------------------------------------


 

satisfying, respectively, its ASC 715-30 and ASC 715-60 reporting obligations,
as determined by Agilent’s actuary.

 

(i)                         The Keysight Retirement Plan’s share of the Agilent
Retirement Plan assets (other than those Agilent Retirement Plan assets
attributable to the Code Section 401(h) account in the Agilent Retirement Plan)
shall be equal to the percentage that the benefit Liabilities for the Keysight
Group Employees bears to the total benefit Liabilities determined under
Section 5.01(b) above.

 

(ii)                      The Keysight Retirement Plan’s share of the Agilent
Retirement Plan assets in the Code Section 401(h) account portion of the Agilent
Retirement Plan shall be equal to the percentage that the retiree health benefit
Liabilities for the Keysight Group Employees funded through
Section 401(h) account under the Agilent Retirement Plan bears to the total
retiree health benefit Liabilities determined under Section 5.01(b) above.

 

The amount of Assets to be transferred shall equal the sum of (i) and (ii) 
which amount shall be credited or debited, as applicable, with a pro rata share
of the actual investment earnings or losses allocable to the transfer amount for
the period between the Operational Separation Date and an assessment date set by
Agilent that is as close as practicable, taking into account the timing and
reporting of valuation of Assets in the Agilent Master Trust, to the date upon
which Assets equal in value to the transfer amount are actually transferred from
the Agilent Master Trust to the Keysight Master Trust.  During this period, each
plan will be responsible for a portionate share of third party fees, costs and
expenses including trustee, investment management, administration and other
similar fees incurred by or in respect of the plans, with such proportion based
on the relative liabilities of the plans as of the Operational Separation Date. 
The parties agree that to the extent necessary to effectuate the provisions of
this Section 5.01, there may be additional transfers of assets between the
Agilent Master Trust and Keysight Master Trust on such dates as agreed to by the
parties.

 

(c)                                  Adjustment for Subsequently Transferred
Keysight Employees and Returning Agilent Employees.  As of the Effective Time
(or such other times as agreed to by the parties), with respect to any
Subsequently Transferred Keysight Employees or Returning Agilent Employees,
there shall be an adjustment in the transfer of Assets and assumption of
Liabilities as described in Section 5.01(b), in accordance with such
Section 5.01(b) as modified by this Section 5.01(c).  As of the Distribution
Date, Keysight shall cause the Keysight Retirement Plan to assume Liabilities
under the Agilent Retirement Plan for Keysight Subsequently Transferred
Employees and the Keysight Master Trust to accept Assets with respect to such
assumed Liabilities and the Agilent Master Trust shall transfer such Assets to
the Keysight Master Trust and the Agilent Retirement Plan shall be relieved of
such Liabilities.  As of the Distribution Date (or such other times as agreed to
by the parties), Agilent shall cause the Agilent Retirement Plan to assume
Liabilities under the Keysight Retirement Plan for Returning Agilent Employees
and the Agilent Master Trust to accept Assets with respect to such assumed
Liabilities and the Keysight Master Trust shall transfer such Assets to the
Agilent Master Trust and the Keysight Retirement Plan shall be relieved of such
Liabilities.  The Assets and Liabilities described in the preceding two
(2) sentences with respect to Subsequently Transferred Keysight Employees and
Returning Agilent Employees shall be determined based on the procedures set
forth in Section 5.01(b) using the Distribution Date (or such other date as
agreed to by the parties) instead of the Operational

 

26

--------------------------------------------------------------------------------


 

Separation Date and with respect to the calculation for any Returning Agilent
Employees, replacing the reference to Keysight with Agilent and Agilent with
Keysight.  If the actual transfer of Assets has not yet occurred under
Section 5.01(b), the amount of Assets, if any, to be transferred as a result of
the application of this Section 5.01(c) shall either be added to, or subtracted
from, the Assets to be transferred under Section 5.01(b), as applicable.

 

(d)                                 Keysight Retirement Plan Provisions.  The
Keysight Retirement Plan shall provide that:

 

(i)                         (A) Keysight Group Employees and Subsequently
Transferred Keysight Employees shall be eligible to participate in the Keysight
Retirement Plan as of the Operational Separation Date (or the Transfer Date with
respect to any Subsequently Transferred Employees) to the extent that they were
eligible to participate in the Agilent Retirement Plan as of immediately prior
to the Operational Separation Date (or the Transfer Date with respect to any
Subsequently Transferred Employees), and (B) service for a Keysight Group
Employee or a Subsequently Transferred Keysight Employee that is recognized
under the Agilent Retirement Plan as of immediately prior to the Operation
Separation Date (or the Transfer Date with respect to any Subsequently
Transferred Keysight Employee) shall be credited and recognized for all
applicable purposes under the Keysight Retirement Plan as though it were service
from the Keysight Group;

 

(ii)                      compensation paid by the Agilent Group to a Keysight
Group Employee or a Subsequently Transferred Keysight Employee that is
recognized under the Agilent Retirement Plan as of immediately prior to the
Operational Separation Date (or the Transfer Date with respect to a Subsequently
Transferred Keysight Employee) shall be credited and recognized for all
applicable purposes under the Keysight Retirement Plan as though it were
compensation from the Keysight Group;

 

(iii)                   the accrued benefit of each Keysight Group Employee
under the Agilent Retirement Plan as of the Operational Separation Date (or the
Transfer Date with respect to a Subsequently Transferred Keysight Employee)
shall be payable under the Keysight Retirement Plan at the time and in a form
that would have been permitted under the Agilent Retirement Plan as in effect as
of immediately prior to the Operational Separation Date (or the Transfer Date
with respect to any Subsequently Transferred Employees) to the extent required
under Section 411(d)(6) of the Code, with employment by the Agilent Group before
the Operational Separation Date (or the Transfer Date with respect to a
Subsequently Transferred Keysight Employee) treated as employment by the
Keysight Group under the Keysight Retirement Plan for purposes of determining
eligibility for optional forms of benefit, early retirement benefits, or other
benefit forms; and

 

(iv)                  the Keysight Retirement Plan shall assume and honor the
terms of all QDROs in effect under the Agilent Retirement Plan in respect of
Keysight Group Employees and Subsequently Transferred Keysight Employees as of
immediately prior to the Operational Separation Date (for Keysight Group
Employees) or as of immediately prior to the Transfer Date (with respect to
Subsequently Transferred Employees).

 

(e)                                  Determination Letter Request.  Keysight
shall submit an application to the IRS as soon as practicable after the
Operational Separation Date (but no later than the last day of

 

27

--------------------------------------------------------------------------------


 

the applicable remedial amendment period as described in Section 401(b) of the
Code and the regulations and IRS pronouncements thereunder) requesting a
determination letter that the Keysight Retirement Plan and Keysight Master Trust
meet the Qualification Requirements, and shall make any amendments reasonably
requested by the IRS to receive such a favorable determination letter.

 

(f)                                   Agilent Retirement Plan After Operational
Separation Date.  With respect to any Returning Agilent Employee, to the extent
applicable, the Agilent Retirement Plan shall assume and honor QDROs and
recognize compensation paid and service with the Keysight Group under comparable
terms to those that apply to Keysight Group Employees and Subsequently
Transferred Keysight Employees under the Keysight Retirement Plan.

 

(g)                                  Plan Fiduciaries.  For all periods after
the Operational Separation Date, the parties agree that the applicable
fiduciaries of each of the Agilent Retirement Plan and the Keysight Retirement
Plan, respectively, shall have the authority with respect to the Agilent
Retirement Plan and the Keysight Retirement Plan, respectively, to determine the
plan investments and such other matters as are within the scope of their duties
under ERISA, and the terms of the applicable plan documents.

 

(h)                                 No Distributions.  No Keysight Group
Employee or Subsequently Transferred Keysight Employee shall be entitled to a
right to a distribution of his or her benefit under the Agilent Retirement Plan
as a result of the transfer of employment to the Keysight Group and no Returning
Agilent Employee shall be entitled to a right to a distribution of his or her
benefit under the Keysight Retirement Plan as a result of the transfer of
employment from the Keysight Group to the Agilent Group.

 

Section 5.02.                          Keysight DPSP.

 

(a)                                 Establishment of Plan.  Subject to
Section 9.06 and effective as of the Operational Separation Date, Keysight shall
establish the Keysight DPSP which shall be intended to meet the Qualification
Requirements and which shall be substantially similar in all Material Features
as of immediately prior to the Operational Separation Date to the Agilent DPSP. 
Before the Operational Separation Date, Keysight shall provide Agilent with
(i) a copy of the Keysight DPSP and (ii) a copy of certified resolutions of the
Keysight Board (or its authorized committee or other delegate) evidencing
adoption of the Keysight DPSP and the assumption by the Keysight DPSP of the
Liabilities described in Section 5.02(b).

 

(b)                                 Transfer of Account Balances.  On the
Operational Separation Date for Keysight Group Employees or the Distribution
Date for any Subsequently Transferred Keysight Employees (or such other times as
mutually agreed to by the parties), Agilent shall cause the trustee of the
Agilent DPSP to transfer from the Agilent Master Trust to the Keysight Master
Trust, the account balances of such persons under the Agilent DPSP, determined
as of the date of the transfer.  On or following the Distribution Date for
Returning Agilent Employees (or such times as mutually agreed to by the
parties), Keysight shall cause the trustee of the Keysight DPSP to transfer from
the Keysight Master Trust to the Agilent Master Trust, the account balances of
such persons under the Keysight DPSP, determined as of the date of the
transfer.  Such transfers shall be made in-kind pro rata, unless otherwise
agreed by the parties.  Any Asset and Liability transfers

 

28

--------------------------------------------------------------------------------


 

pursuant to this Section 5.02(b) shall comply in all respects with
Sections 414(l) and 411(d)(6) of the Code and, if required, shall be made not
less than thirty (30) days after Agilent shall have filed the notice under
Section 6058(b) of the Code.

 

(c)                                  Keysight DPSP Provisions.  The Keysight
DPSP shall provide that:

 

(i)                         Keysight Group Employees and Subsequently
Transferred Keysight Employees shall receive credit for all service credited for
the same purpose under the Agilent DPSP as of the Operational Separation Date
(or Transfer Date with respect to any Subsequently Transferred Employee) as if
that service had been rendered to Keysight;

 

(ii)                      the account balance of each Keysight Group Employee or
Subsequently Transferred Keysight Employee under the Agilent DPSP as of the date
of the transfer of Assets from the Agilent DPSP shall be credited to such
individual’s account under the Keysight DPSP; and

 

(iii)                   the Keysight DPSP shall assume and honor the terms of
all QDROs in effect under the Agilent DPSP in respect of Keysight Group
Employees and Subsequently Transferred Keysight Employees as of immediately
prior to the Operational Separation Date (for Keysight Group Employees) or as of
immediately prior to the Transfer Date (with respect to Subsequently Transferred
Employees).

 

(d)                                 Determination Letter Request.  Keysight
shall submit an application to the IRS as soon as practicable after the
Operational Separation Date (but no later than the last day of the remedial
amendment period as described in Section 401(b) of the Code and the regulations
and IRS pronouncements thereunder) requesting a determination letter that the
Keysight DPSP meets the Qualification Requirements, and shall make any
amendments reasonably requested by the IRS to receive such a favorable
determination letter.

 

(e)                                  Agilent DPSP After the Operational
Separation Date.  With respect to any Returning Agilent Employee, to the extent
applicable, the Agilent DPSP shall assume and honor QDROs in effect under the
Keysight DPSP as of immediately prior to the Transfer Date.

 

(f)                                   No Distributions.  No Keysight Group
Employee or Subsequently Transferred Keysight Employee shall be entitled to a
right to a distribution of his or her benefit under the Agilent DPSP as a result
of his or her transfer of employment from the Agilent Group to the Keysight
Group.  No Returning Agilent Employee shall be entitled to a right to a
distribution of his or her benefit under the Keysight DPSP as a result of his or
her transfer of employment from the Keysight Group to the Agilent Group.

 

(g)                                  Plan Fiduciaries.  For all periods after
the Operational Separation Date, the parties agree that the applicable
fiduciaries of each of the Agilent DPSP and the Keysight DPSP, respectively,
shall have the authority with respect to the Agilent DPSP and the Keysight DPSP,
respectively, to determine the plan investments and such other matters as are
within the scope of their duties under ERISA, and the terms of the applicable
plan documents.

 

29

--------------------------------------------------------------------------------


 

Section 5.03.                          Keysight 401(k) Plan.

 

(a)                                 Establishment of Plan.  Subject to
Section 9.06 and effective as of the Operational Separation Date, Keysight shall
establish the Keysight 401(k) Plan and a related trust (the “Keysight
401(k) Trust”) which shall be intended to meet the Qualification Requirements
(including under Sections 401(k) and (m) of the Code) and which shall be
substantially similar in all Material Features as of immediately prior to the
Operational Separation Date to the Agilent 401(k) Plan, provided that both
parties acknowledge that the Keysight 401(k) Plan shall not include an ESOP. 
Before the Operational Separation Date, Keysight shall provide Agilent with
(i) a copy of the Keysight 401(k) Plan and Keysight 401(k) Trust and (ii) a copy
of certified resolutions of the Keysight Board (or its authorized committee or
other delegate) evidencing adoption of the Keysight 401(k) Plan and Keysight
401(k) Trust and the assumption by the Keysight 401(k) Plan of the Liabilities
described in Section 5.03(b).

 

(b)                                 Transfer of Account Balances.  Effective as
of the Operational Separation Date for Keysight Group Employees or the
Distribution Date for any Subsequently Transferred Keysight Employees (or such
other times as mutually agreed to by the parties), Agilent shall cause the
trustee of the Agilent 401(k) Plan to transfer from the trust which forms a part
of the Agilent 401(k) Plan (the “Agilent 401(k) Trust”) to the Keysight
401(k) Trust, the account balances of such persons under the Agilent
401(k) Plan, determined as of the date of the transfer.  On or following the
Distribution Date for Returning Agilent Employees (or such other times as
mutually agreed to by the parties), Keysight shall cause the trustee of the
Keysight 401(k) Plan to transfer from the Keysight 401(k) Trust to the Agilent
401(k) Trust, the account balances of such persons under the Keysight
401(k) Plan, determined as of the date of the transfer.  Unless otherwise agreed
by the parties, such transfers shall be made in kind, including promissory notes
evidencing the transfer of outstanding loans.  Any Asset and Liability transfers
pursuant to this Section 5.03 shall comply in all respects with
Sections 414(l) and 411(d)(6) of the Code and if required, shall be made not
less than thirty (30) days after Agilent shall have filed the notice under
Section 6058(b) of the Code.  The parties agree that to the extent that any
assets are not transferred in kind, the assets transferred will be mapped into
an appropriate investment vehicle.

 

(c)                                  Keysight 401(k) Plan Provisions.  The
Keysight 401(k) Plan shall provide that:

 

(i)                         Keysight Group Employees and Subsequently
Transferred Keysight Employees shall be eligible to participate in the Keysight
401(k) Plan as of the Operational Separation Date (or Transfer Date with respect
to any Subsequently Transferred Keysight Employees) to the extent that they were
eligible to participate in the Agilent 401(k) Plan as of immediately prior to
the Operational Separation Date (or Transfer Date with respect to any
Subsequently Transferred Employees);

 

(ii)                      the account balance of each Keysight Group Employee or
Subsequently Transferred Keysight Employee under the Agilent 401(k) Plan as of
the date of the transfer of Assets from the Agilent 401(k) Plan (including any
outstanding promissory notes relating to outstanding loans) shall be credited to
such individual’s account under the Keysight 401(k) Plan; and

 

30

--------------------------------------------------------------------------------


 

(iii)                   the Keysight 401(k) Plan shall assume and honor the
terms of all QDROs in effect under the Agilent 401(k) Plan in respect of
Keysight Group Employees and Subsequently Transferred Keysight Employees as of
immediately prior to the Operational Separation Date (for Keysight Group
Employees) or as of immediately prior to the Transfer Date (with respect to
Subsequently Transferred Employees).

 

(d)                                 Determination Letter Request.  Keysight
shall submit an application to the IRS as soon as practicable after the
Operational Separation Date (but no later than the last day of the remedial
amendment period as described in Section 401(b) of the Code and the regulations
and IRS pronouncements thereunder) requesting a determination letter that the
Keysight 401(k) Plan and Keysight 401(k) Trust meet the Qualification
Requirements (including under Section 401(k) of the Code), and shall make any
amendments reasonably requested by the IRS to receive such a favorable
determination letter.

 

(e)                                  Agilent 401(k) Plan after the Operational
Separation Date.  With respect to any Returning Agilent Employee, to the extent
applicable, the Agilent 401(k) Plan shall assume and honor QDROs in effect under
the Keysight 401(k) Plan as of immediately prior to the Transfer Date.

 

(f)                                   Plan Fiduciaries.  For all periods after
the Operational Separation Date, the parties agree that the applicable
fiduciaries of each of the Agilent 401(k) Plan and the Keysight 401(k) Plan,
respectively, shall have the authority with respect to the Agilent 401(k) Plan
and the Keysight 401(k) Plan, respectively, to determine the investment
alternatives, the terms and conditions with respect to those investment
alternatives and such other matters as are within the scope of their duties
under ERISA and the terms of the applicable plan documents.

 

(g)                                  No Distributions.  No Keysight Group
Employee or Subsequently Transferred Keysight Employee shall be entitled to a
right to a distribution of his or her benefit under the Agilent 401(k) Plan as a
result of his or her transfer of employment from the Agilent Group to the
Keysight Group.  No Returning Agilent Employee shall be entitled to a right to a
distribution of his or her benefit under the Keysight 401(k) Plan as a result of
such transfer of employment from the Keysight Group to the Agilent Group.

 

ARTICLE VI
NON-U.S. RETIREMENT PLANS

 

Section 6.01.                          Establishment of Non-U.S. Retirement
Plans and Transfers of Assets and Liabilities.

 

(a)                                 Establishment of Keysight Non-U.S.
Retirement Plans. Except as mutually agreed upon by the parties and set forth on
Schedule 6.01(a) or required under this Article VI and before the Operational
Separation Date, Keysight shall, or shall cause its relevant Subsidiary to,
establish one (1) or more Non-U.S. Retirement Plans (whether one (1) or more
defined contribution or defined benefit pension plans) with terms that are
comparable to those of the corresponding Non-U.S. Agilent Benefit Plans which
are Non-U.S. Retirement Plans.

 

(i)                         Transfer of Non-U.S. Retirement Plan Assets and
Liabilities.  After a Keysight Non-U.S. Retirement Plan is established in
accordance with Section 6.01(a), then, with

 

31

--------------------------------------------------------------------------------


 

respect to each of the countries or entities listed in Schedule
6.01(a)(i)(A) except as otherwise provided in this Agreement, the Assets and
Liabilities determined as of the Operational Separation Date under the
corresponding Agilent Non-U.S. Retirement Plan attributable to Transferred
Non-U.S. Employees and Former Keysight Group Employees) who are participants in
that plan, along with any other Assets and Liabilities that Keysight agrees to
assume with respect to such plan, shall be transferred to the applicable
Keysight Non-U.S. Retirement Plan.  Each Agilent Non-U.S. Retirement Plan shall
retain all Assets and Liabilities related to Agilent Group Employees, Former
Agilent Group Employees, and, with respect to each of the countries or entities
listed in Schedule 6.01(a)(i)(B), Former Keysight Group Employees.  Assets will
be allocated between the plans based on the proportion of Liabilities borne by
each plan.  Except as otherwise mutually agreed upon by the parties and set
forth on Schedule 6.01(a)(i)(C), such Liabilities will be valued as of the
Operational Separation Date using the projected benefit obligation based on the
provisions of the applicable Agilent Non-U.S. Retirement Plan as in effect at
the Operational Separation Date and applying demographic and other assumptions
used in the most recently completed valuation of the applicable Agilent Non-U.S.
Retirement Plan.  The parties agree to use commercially reasonable efforts to
accomplish each transfer as soon as practicable following the Operational
Separation Date and to cooperate with each other to make such filings and
disclosures and obtain such approvals as may be deemed to be necessary or
advisable in accordance with applicable Law.

 

(ii)                      Keysight Non-U.S. Retirement Plan Provisions.  Each
Keysight Non-U.S. Retirement Plan shall provide, except as otherwise provided in
this Agreement, the Separation Agreement or in any other Transaction Document
that:

 

(A)                               Transferred Non-U.S. Employees and Former
Keysight Group Employees shall (A) be eligible to participate in such Keysight
Non-U.S. Retirement Plan to the extent that they were eligible to participate in
the corresponding Agilent Non-U.S. Retirement Plan as of the Operational
Separation Date, and (B) receive credit for vesting, eligibility and benefit
service for all service credited for those purposes under the corresponding
Agilent Non-U.S. Retirement Plan as if that service had been rendered to the
Keysight Group;

 

(B)                               the compensation paid by the Agilent Group to
a Transferred Non-U.S. Employee or an Former Keysight Group Employee that is
recognized under the applicable Agilent Non-U.S. Retirement Plan shall be
credited and recognized for all applicable purposes under the corresponding
Keysight Non-U.S. Retirement Plan as though it were compensation from the
Keysight Group; and

 

(C)                               the accrued benefit of each Transferred
Non-U.S. Employee or Former Keysight Group Employee) under the applicable
Agilent Non-U.S. Retirement Plan that is transferred to the corresponding
Keysight Non-U.S. Retirement Plan pursuant to Section 6.01(a)(i) shall be paid
under such Keysight Non-U.S. Retirement Plan in accordance with the terms of
such Keysight Non-U.S. Retirement Plan and applicable Law, with employment by
the Agilent Group treated as employment by the Keysight Group under the Keysight
Non-U.S. Retirement Plan for purposes of determining eligibility for optional
forms of benefit, early retirement benefits, or other benefit forms.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Establishment of Agilent Non-U.S. Retirement
Plans.  Except as mutually agreed to by the parties and as set forth on Schedule
6.01(b)(i) or required under this Article VI and before the Operational
Separation Date, Agilent shall, or shall cause its relevant Subsidiary to,
establish one (1) or more Non-U.S. Retirement Plans (whether one (1) or more
defined contribution or defined benefit pension plans) with terms that are
comparable to those of the corresponding Non-U.S. Agilent Benefit Plans which
are Non-U.S. Retirement Plans in such countries or with respect to such entities
where Agilent shall be spun off and the existing Agilent entity shall be renamed
Keysight.  Except as set forth on Schedule 6.01(b)(ii), with respect to such
newly established Agilent non-U.S. Retirement Plans all of the provisions of
Sections 6.01(a)(i)-(iii) shall apply except that references to Agilent shall be
references to Keysight and vice versa.

 

Section 6.02.                          Shared Plan Model.

 

(a)                                 Keysight Participation in Agilent Non-U.S.
Retirement Plans.

 

(i)                                     In each of the countries or entities
listed in Schedule 6.02(a), Agilent shall, or shall cause its appropriate
Affiliate to, permit Keysight or its relevant Subsidiary to continue to
participate in the applicable Agilent Non-U.S. Retirement Plan providing
retirement benefits in that country after the Distribution and where necessary,
the parties agree to provide further details in the applicable local agreement.

 

(ii)                                  Except as mutually agreed to by the
parties, at or before the end of the shared plan period, in each of the
countries or entities listed in Schedule 6.02(a), Keysight shall, or shall cause
its relevant Subsidiary to, establish a Keysight Non-U.S. Retirement Plan or
similar arrangement to deliver the benefits due to the Keysight Group Employees
and Former Keysight Group Employees under the applicable Agilent Non-U.S.
Retirement Plan or otherwise shall be responsible for all costs incurred by the
parties in connection with winding up or terminating the participation of
Keysight or its relevant subsidiary in such Agilent Non-U.S. Retirement Plan. 
Following the establishment of each Keysight Non-U.S. Retirement Plan, the
Assets and Liabilities of the corresponding Agilent Non-U.S. Retirement Plan
attributable to the Keysight Group Employees and Former Keysight Group Employees
who are participants in that plan shall be transferred to such Keysight Non-U.S.
Retirement Plan.  Assets will be allocated between the plans based on the
proportion of Liabilities borne by each plan.  Except as otherwise mutually
agreed upon by the parties, such Liabilities will be valued as of the end of the
shared plan period using the projected benefit obligation method based on the
provisions of the applicable Agilent Non-U.S. Retirement Plan as in effect at
the end of the shared plan period and applying the demographic and other
assumptions used in the most recently completed valuation of the applicable
Agilent Non-U.S. Retirement Plan.  The parties agree to use commercially
reasonable efforts to accomplish each transfer as soon as practicable following
the establishment of the applicable Keysight Non-U.S. Retirement Plan and to
cooperate with each other to make such filings and disclosures, and obtain such
approvals as may be deemed to be necessary or advisable in accordance with
applicable Law.  Such transfers and any actuarial assumptions shall be subject
to such minimum consents, approvals and other legal requirements as may apply
under applicable Law, including, if required, the consent of any affected plan
participant or any other third party.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Non-U.S. Agilent Retirement Plan
Provisions.  Each Agilent Non-U.S. Retirement Plan described in
Section 6.02(a) shall provide, except as otherwise provided in this Agreement
that:

 

(i)                                     The Keysight Group Employees shall
(A) be eligible to participate in such Agilent Non-U.S. Retirement Plan to the
extent that they were eligible to participate in such plan immediately prior to
the Operational Separation Date, and (B) receive credit for vesting, eligibility
and benefit service for all service with the Keysight Group during the shared
plan period as if that service had been rendered to the Agilent Group;

 

(ii)                                  the compensation paid by the Keysight
Group to a Keysight Group Employee during the shared plan period shall be
credited and recognized for all applicable purposes under the corresponding
Agilent Non-U.S. Retirement Plan as though it were compensation from the Agilent
Group; and

 

(iii)                               the accrued benefit of each Keysight Group
Employee under such Agilent Non-U.S. Retirement Plan shall be paid at the time
and in a form provided under such plan, with employment by the Keysight Group
during the shared plan period treated as employment by the Agilent Group under
such Agilent Non-U.S. Retirement Plan for purposes of determining eligibility
for optional forms of benefit, early retirement benefits, or other benefit
forms.

 

ARTICLE VII
NONQUALIFIED DEFERRED COMPENSATION

 

Section 7.01.                          Keysight Nonqualified Plans.

 

(a)                                 Establishment of Keysight Nonqualified
Plans.  Subject to Section 9.06 and effective as of the Operational Separation
Date, Keysight shall establish Keysight Nonqualified Plans, each of which shall
be substantially similar in all Material Respects as of immediately prior to the
Operational Separation Date to the analogous Agilent Nonqualified Plan.  As of
the Operational Separation Date with respect to Keysight Group Employees and as
of the Transfer Date with respect to any Subsequently Transferred Keysight
Employees, Keysight shall, and shall cause each Keysight Nonqualified Plan to,
assume all Liabilities under the analogous Agilent Nonqualified Plan for the
account balances and accrued benefits of Keysight Group Employees and
Subsequently Transferred Keysight Employees, as applicable, and Agilent and the
Agilent Nonqualified Plans shall be relieved of all such Liabilities.  All
Agilent Shares notionally credited to participants’ accounts under the Agilent
Nonqualified Plans, the liability for which is transferred to Keysight and the
Keysight Nonqualified Plans pursuant to the preceding sentence, shall be
adjusted so that, from and after the Effective Time, such notionally credited
shares represent a number of notionally credited Keysight Shares equal to the
product obtained by multiplying (1) the number of such notionally credited
Agilent Shares immediately prior to the Effective Time, by (2) the Keysight
Stock Ratio, provided that with respect to any resulting fractional shares, the
cash equivalent of such fractional shares shall be credited to the participants’
cash accounts.  Notwithstanding the foregoing, with respect to the Liabilities
under the Agilent Technologies, Inc. International Relocation Benefit Plan,
Keysight shall not assume the Liabilities

 

34

--------------------------------------------------------------------------------


 

in respect of any Agilent Group Employee or Keysight Group Employee if such
Liability is or was funded by or through Foundation Pour La Prevoyance
Internationale de Agilent Technologies and the terms of the Keysight, Inc.
International Relocation Benefit Plan shall reflect that Keysight is not
assuming such Liabilities.

 

(b)                                 Agilent Nonqualified Plans.  From and after
the Operational Separation Date for Keysight Group Employees or Transfer Date
with respect to any Subsequently Transferred Keysight Employees, no Keysight
Group Employee or Subsequently Transferred Keysight Employee shall participate
in or accrue any benefits under any Agilent Nonqualified Plan.  As of the
Transfer Date with respect to any Returning Agilent Employees, Agilent shall,
and shall cause the appropriate Agilent Nonqualified Plan to, assume Liabilities
under the analogous Keysight Nonqualified Plan for the benefits of any Returning
Agilent Employees, and Keysight and the Keysight Nonqualified Plans shall be
relieved of all such Liabilities.  Agilent shall continue to be responsible for
Liabilities in respect of Agilent Group Employees (and after the Transfer Date,
any Returning Agilent Employees but not any Subsequently Transferred Keysight
Employees) under the Agilent Nonqualified Plans.  All Agilent Shares notionally
credited to participants’ accounts under an Agilent Nonqualified Plan shall be
adjusted so that, from and after the Effective Time, such notionally credited
shares represent a number of Agilent Shares equal to the product obtained by
multiplying (1) the number of such notionally credited Agilent Shares
immediately prior to the Effective Time, by (2) the Agilent Ratio, provided that
with respect to any resulting fractional shares, the cash equivalent of such
fractional shares shall be credited to the participants’ cash accounts.

 

Section 7.02.                          Rabbi Trust.  Subject to Section 9.06 
and effective as of the Operational Separation Date, Keysight shall, or shall
cause another member of the Keysight Group to, adopt the Keysight Rabbi Trust,
the terms of which shall be substantially similar to those of the Agilent Rabbi
Trust.  In connection with the establishment by Keysight of the Keysight
Deferred Compensation Plans and the assumption by Keysight and the Keysight
Deferred Compensation Plans of the Liabilities under the Agilent Deferred
Compensation Plans in respect of the Keysight Group Employees, on or as soon as
reasonably practicable following the Operational Separation Date, Agilent shall,
or shall cause the Agilent Rabbi Trust to, transfer in kind to the Keysight
Rabbi Trust account balances of Keysight Group Employees covered by such plans
as of the Operational Separation Date determined as of the date of the
transfer.  With respect to any Subsequently Transferred Keysight Employees and
Returning Agilent Employees, account balances shall be transferred in kind on or
as soon as practical after the applicable Transfer Date and determined as of the
date of transfer.  With respect to Returning Agilent Employees, Keysight shall
or shall cause the Keysight Rabbi Trust to transfer in kind to the Agilent Rabbi
Trust account balances of Returning Agilent Employees on or as soon as practical
after the Transfer Date, determined as of the date of transfer.

 

Section 7.03.                          Participant Elections.  Any election made
by a Keysight Group Employee and Subsequently Transferred Keysight Employee
under an Agilent Nonqualified Plan, including without limitation those with
respect to compensation deferral, investments, optional forms of benefit,
benefit commencement and beneficiaries, shall be recognized for the same
purposes under the analogous Keysight Nonqualified Plan.  Any comparable
election made by a Returning Agilent Employee under a Keysight Nonqualified Plan
shall be recognized for the same purpose under the analogous Agilent
Nonqualified Plan.  No new elections shall be permitted under the Keysight

 

35

--------------------------------------------------------------------------------


 

Nonqualified Plans as a result of the operational separation of the Keysight
Business on the Operational Separation Date or the Distribution.

 

Section 7.04.                          Participation; Distributions.  The
parties acknowledge that none of the transactions contemplated by this
Agreement, the Separation Agreement or any Transaction Document will trigger a
payment or distribution of compensation under any of the Agilent Nonqualified
Plans or Keysight Nonqualified Plans.

 

Section 7.05.                          Top Hat Filings.  To the extent
applicable, with respect to each Keysight Nonqualified Plan, Keysight shall make
the filings described under Dept. of Labor Reg.  § 2520.104-23 within the time
prescribed by such regulation.

 

ARTICLE VIII
HEALTH AND WELFARE BENEFIT PLANS

 

Section 8.01.                          Welfare Plans.

 

(a)                                 Establishment of Keysight Welfare Plans. 
Subject to Section 9.06 and effective as of the Operational Separation Date,
Keysight shall, or shall cause the applicable member of the Keysight Group to,
establish the Keysight Welfare Plans.

 

(b)                                 Waiver of Conditions; Benefit Maximums.

 

(i)                         Keysight shall use commercially reasonable efforts
to cause the Keysight Welfare Plans to:

 

(A)                               with respect to initial enrollment made
pursuant to Section 2.04(c) and coverage of the Keysight Group Employees as of
the Operational Separation Date or the Subsequently Transferred Keysight
Employees as of the Transfer Date, waive (i) all limitations as to preexisting
conditions, exclusions, and service conditions with respect to participation and
coverage requirements applicable to any such Keysight Group Employee or
Subsequently Transferred Keysight Employee, other than limitations that were in
effect with respect to such Keysight Group Employee or Subsequently Transferred
Keysight Employee under the applicable Agilent Welfare Plan as of immediately
prior to the Operational Separation Date or Transfer Date, as applicable, and
(ii) any waiting period limitation or evidence of insurability requirement
applicable to such Keysight Group Employee or Subsequently Transferred Keysight
Employee other than limitations or requirements that were in effect with respect
to such Keysight Group Employee or Subsequently Transferred Keysight Employee
under the applicable Agilent Welfare Plans as of immediately prior to the
Operational Separation Date or Transfer Date, as applicable; and

 

(B)                               for any Keysight Group Employee or
Subsequently Transferred Keysight Employee, take into account, (i) with respect
to monthly, annual, lifetime, or similar maximum benefits available under the
Keysight Welfare Plans, such employee’s prior claim experience under the Agilent
Welfare; and (ii) any eligible expenses incurred by such employee and his or her
covered dependents during the portion of the plan year of the applicable Agilent
Welfare Plan ending as of the Operational Separation Date or Transfer

 

36

--------------------------------------------------------------------------------


 

Date, as applicable, to be taken into account under such Keysight Welfare Plan
for purposes of satisfying all deductible, coinsurance, and maximum
out-of-pocket requirements applicable to such employee and his or her covered
dependents for the applicable plan year to the same extent as such expenses were
taken into account by Agilent for similar purposes prior to the Operational
Separation Date or Transfer Date, as applicable, as if such amounts had been
paid in accordance with such Keysight Welfare Plan.

 

(ii)                      Agilent shall use commercially reasonable efforts to
cause the Agilent Welfare Plans to provide comparable rules as described in
Section 8.01(b)(i) with respect to any Returning Agilent Employee.

 

(c)                                  Flexible Spending Accounts.  With respect
to each Keysight Group Employee and Subsequently Transferred Keysight Employee,
the parties shall use commercially reasonable efforts to ensure that as of the
Operational Separation Date or the Transfer Date, as applicable, any health or
dependent care flexible spending accounts of such Keysight Group Employee or
Subsequently Transferred Keysight Employee (whether positive or negative) (the
“Transferred Account Balances”) under Agilent Welfare Plans that are health or
dependent care flexible spending account plans are transferred, as soon as
practicable after the Operational Separation Date or the Transfer Date, as
applicable, from the Agilent Welfare Plans to the corresponding Keysight Welfare
Plans.  Such Keysight Welfare Plans shall assume responsibility as of the
Operational Separation Date or Transfer Date, as applicable, for all outstanding
health or dependent care claims under the corresponding Agilent Welfare Plans of
each Keysight Group Employee or Subsequently Transferred Keysight Employee for
the calendar year in which the Operational Separation Date or Transfer Date, as
applicable, occurs and shall assume and agree to perform the obligations of the
corresponding Agilent Welfare Plans from and after the Operational Separation
Date or Transfer Date, as applicable. The parties shall use commercially
reasonable efforts to accord comparable treatment to a Returning Agilent
Employee and make any adjustment necessary in calculating the Transferred
Account Balances

 

(d)                                 Allocation of Welfare Liabilities.  (i) All
outstanding Liabilities relating to, arising out of, or resulting from health
and welfare claims incurred by or on behalf of any Keysight Group Employee or
Subsequently Transferred Keysight Employee under the Agilent Benefit Plans
specified on Schedule 8.01(d) or under the Agilent Technologies, Inc. Health
Plan (Actives), Agilent Technologies, Inc. Health Plan for Retirees and Agilent
Technologies, Inc. Global Medical Insurance Plan before the Operational
Separation Date or Transfer Date, as applicable, including claims incurred but
not reported, shall be retained by Agilent.

 

(ii)                      Effective as of the Operational Separation Date for
each Keysight Group Employee and Transfer Date for each Subsequently Transferred
Keysight Employee, Keysight shall assume all Liabilities relating to, arising
out of or resulting from all other health and welfare coverage or claims
incurred by or on behalf of such Keysight Group Employee or Subsequently
Transferred Keysight Employee under the Agilent Welfare Plans or Keysight
Welfare Plans before, at, or after the Operational Separation Date or Transfer
Date, as applicable.

 

(iii)                   For these purposes, a claim or Liability is deemed to be
incurred:  (a) with respect to medical, dental, vision and/or prescription drug
benefits, upon the rendering of

 

37

--------------------------------------------------------------------------------


 

health services giving rise to such claim or Liability; (b) with respect to life
insurance, accidental death and dismemberment and business travel accident
insurance, upon the occurrence of the event giving rise to such claim or
Liability;  and (c) with respect to disability benefits, upon the date of an
Employee’s disability, as determined by the disability benefit insurance carrier
or claim administrator, giving rise to such claim or Liability.

 

Section 8.02.                          COBRA and HIPAA.  Agilent shall continue
to be responsible for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, the certificate of creditable
coverage requirements of HIPAA, and the corresponding provisions of the Agilent
Welfare Plans or Keysight Welfare Plans with respect to any Agilent Group
Employee and Agilent Returning Employee who incur a qualifying event under COBRA
before, as of, or after the Operational Separation Date.  Effective as of the
Operational Separation Date with respect to any Keysight Group Employee or
Transfer Date for any Subsequently Transferred Keysight Employee, Keysight shall
assume responsibility for complying with, and providing coverage pursuant to,
the health care continuation requirements of COBRA, the certificate of
creditable coverage requirements of HIPAA, and the corresponding provisions of
the Keysight Welfare Plans with respect to any such Keysight Group Employee or
Subsequently Transferred Keysight Employee who incur a qualifying event or loss
of coverage under the Agilent Welfare Plans and/or the Keysight Welfare Plans
before, as of, or after the Operational Separation Date or Transfer Date, as
applicable.  The parties agree that the consummation of the transactions
contemplated by the Separation Agreement shall not constitute a termination of
employment for purposes of COBRA.

 

Section 8.03.                          Vacation, Holidays and Leaves of
Absence.  Effective as of the Operational Separation Date, with respect to the
Keysight Group Employees and effective as of the Transfer Date, with respect to
any Subsequently Transferred Keysight Employees, Keysight shall assume, or cause
its relevant Subsidiary to assume, all Liabilities of the Agilent Group with
respect to earned vacation, holiday, annual leave or other leave of absence, and
required payments related thereto, for each Keysight Group Employee and
Subsequently Transferred Keysight Employee unless otherwise required by
applicable Law.  Agilent or its relevant Subsidiary shall retain all Liabilities
with respect to vacation, holiday, annual leave or other leave of absence, and
required payments related thereto, for Agilent Group Employees and effective as
of the Transfer Date, Returning Agilent Employees.

 

Section 8.04.                          Severance and Unemployment Compensation. 
Effective as of the Operational Separation Date, with respect to Keysight Group
Employees and effective as of the Transfer Date, with respect to any
Subsequently Transferred Keysight Employees, Keysight shall assume, or cause its
relevant Subsidiary to assume, any and all Liabilities to, or relating to,
Keysight Group Employees or Subsequently Transferred Keysight Employees in
respect of severance and unemployment compensation, regardless of whether the
event giving rise to the Liability occurred before, at or after the Operational
Separation Date or Transfer Date, as applicable unless otherwise required by
applicable Law.  Agilent or its relevant Subsidiary shall be responsible for any
and all Liabilities to, or relating to, Agilent Group Employees and effective as
of the Transfer Date, Returning Agilent Employees in respect of severance and
unemployment compensation, regardless of whether the event giving rise to the
Liability occurred before, at or after the Operational Separation Date.

 

38

--------------------------------------------------------------------------------


 

Section 8.05.                          Insurance Contracts.  To the extent that
any Agilent Welfare Plan is funded through the purchase of an insurance contract
or is subject to any stop loss contract, the parties will cooperate and use
their commercially reasonable efforts to replicate such insurance contracts for
Keysight (except to the extent that changes are required under applicable Laws
or filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both Agilent and Keysight for a reasonable term. 
Neither party shall be liable for failure to obtain such insurance contracts,
pricing discounts, or other preferential terms for the other party.  Each party
shall be responsible for any additional premiums, charges, or administrative
fees that such party may incur pursuant to this Section 8.05.

 

Section 8.06.                          Third-Party Vendors.  Except as provided
below, to the extent that any Agilent Welfare Plan is administered by a
third-party vendor, the parties will cooperate and use their commercially
reasonable efforts to replicate any contract with such third-party vendor for
Keysight and to maintain any pricing discounts or other preferential terms for
both Agilent and Keysight for a reasonable term.  Neither party shall be liable
for failure to obtain such pricing discounts or other preferential terms for the
other party.  Each party shall be responsible for any additional premiums,
charges, or administrative fees that such party may incur pursuant to this
Section 8.06.

 

Section 8.07.                          California Disability Benefits.  As of
the Operational Separation Date, Keysight shall adopt a state voluntary
disability plan for California.  Agilent shall assign and Keysight shall assume
liability with respect to any Keysight Group Employee entitled to California
voluntary disability benefits. As of the Operational Separation Date or as soon
as practical thereafter, Keysight will establish the Keysight California
Voluntary Plan Fund and on the Operational Separation Date or as soon as
practical thereafter, Agilent shall cause the Agilent California Voluntary Plan
Fund to transfer to the Keysight California Voluntary Plan Fund the account
balances with respect to the Keysight Group Employees (or on the Transfer Date
or such other date as agreed to by the parties with respect to Subsequently
Transferred Keysight Employees).  With respect to any Returning Agilent
Employees, on the Transfer Date or such other date as agreed to by the parties,
the Keysight California Voluntary Plan Fund will transfer to Agilent California
Voluntary Plan Fund the account balance of any such Returning Agilent Employee.

 

Section 8.08.                          Retiree Medical Trust Account.  Subject
to Section 9.06, before the Operational Separation Date, Keysight shall
establish the Keysight Retiree Medical Trust.  On or within 30 days following
the Operational Separation Date, to the extent that there are assets
attributable to premium payments made by the Keysight Group Employees in the
Agilent Retiree Medical Trust, such assets will be transferred to the Keysight
Retiree Medical Trust.  Any such transfer occurring after the Operational
Separation Date will be adjusted by earnings and benefit payments, if any, made
to Keysight Group Employees with respect to such premium payments.

 

Section 8.09.                          Fringe Benefits.  Effective as of the
Operational Separation Date, Keysight shall adopt fringe benefit arrangements,
if any, as it deems to be appropriate.

 

Section 8.10.                          Workers’ Compensation.  The treatment of
workers’ compensation in connection with the operational separation of the
Keysight Business and the Distribution shall be governed by the Separation
Agreement.

 

39

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01.                          Information Sharing and Access.

 

(a)                                 Sharing of Information.  Subject to any
limitations imposed by applicable Law, Agilent and Keysight (acting directly or
through members of the Agilent Group or the Keysight Group, respectively) shall
provide to the other and their respective authorized agents and vendors all
information necessary (including information for purposes of determining benefit
eligibility, participation, vesting and calculation of benefits) on a timely
basis under the circumstances for the parties to perform their respective duties
under this Agreement.  To the extent that such information is maintained by a
third party vendor, each party shall use its commercially reasonable best
efforts to require the third party vendor to provide the necessary information
and assist in resolving discrepancies or obtaining missing data.

 

(b)                                 Transfer of Personnel Records and
Authorization.  Subject to any limitation imposed by applicable Law and to the
extent that it has not done so before the Operational Separation Date, Agilent
shall transfer to Keysight any and all employment records (including any
Form I-9, Form W-2 or other IRS forms) with respect to Keysight Group Employees
(and Subsequently Transferred Keysight Employee) and other records reasonably
required by Keysight to enable Keysight properly to carry out its obligations
under this Agreement.  Such transfer of records generally shall occur as soon as
administratively practicable at or after the Operational Separation Date.  Each
party will permit the other party reasonable access to Employee records, to the
extent reasonably necessary for such accessing party to carry out its
obligations hereunder.

 

(c)                                  Access to Records.  To the extent not
inconsistent with this Agreement, the Separation Agreement or any applicable
privacy protection Laws or regulations, reasonable access to Employee-related
and benefit plan related records after the Operational Separation Date will be
provided to members of the Agilent Group and members of the Keysight Group
pursuant to the terms and conditions set forth in Article IV of the Separation
Agreement.

 

(d)                                 Maintenance of Records.  With respect to
retaining, destroying, transferring, sharing, copying and permitting access to
all Employee-related information, Agilent and Keysight shall comply with all
applicable Laws, regulations and internal policies, including each party’s
document retention policy; provided that the period for retention shall be the
longest period required by any of the foregoing, as applicable, to such party. 
Agilent and Keysight shall indemnify and hold harmless each other from and
against any and all Liability, claims, actions, and damages that arise from a
failure (by the indemnifying party or its Subsidiaries or their respective
agents) to so comply with all applicable Laws, regulations and internal policies
applicable to such information.

 

(e)                                  Cooperation.  Each party shall use
commercially reasonable best efforts to cooperate and work together to unify,
consolidate and share (to the extent permissible under applicable privacy/data
protection laws) all relevant documents, resolutions, government filings, data,
payroll, employment and benefit plan information on regular timetables and
cooperate as needed with respect to (i) any claims under or audit of or
litigation with respect to any employee benefit plan, policy or arrangement
contemplated by this Agreement, (ii) efforts to seek a

 

40

--------------------------------------------------------------------------------


 

determination letter, private letter ruling or advisory opinion from the IRS or
U.S. Department of Labor on behalf of any employee benefit plan, policy or
arrangement contemplated by this Agreement, (iii) any filings that are required
to be made or supplemented to the IRS, U.S. Pension Benefit Guaranty
Corporation, U.S. Department of Labor or any other Governmental Authority, and
(iv) any audits by a Governmental Authority or corrective actions in either
case, relating to any Benefit Plan, labor or payroll practices; provided,
however, that requests for cooperation must be reasonable and not interfere with
daily business operations.

 

(f)                                   Confidentiality.  Notwithstanding anything
in this Agreement to the contrary, all confidential records and data relating to
Employees to be shared or transferred pursuant to this Agreement shall be
subject to Section 6.2 of the Separation Agreement and the requirements of
applicable Law.

 

Section 9.02.                          Consistency of Tax Positions;
Duplication.  Agilent and Keysight shall individually and collectively use
commercially reasonable best efforts to avoid unnecessarily duplicated federal,
state or local payroll taxes, insurance or workers’ compensation contributions,
or unemployment contributions arising on or after the Operational Separation
Date.  Agilent and Keysight shall take consistent reporting and withholding
positions with respect to any such taxes or contributions.

 

Section 9.03.                          Employment and ERISA Litigation.  All
disputes involving an Agilent Benefit Plan or Keysight Benefit Plan (other than
a claim where the participant has not exhausted the administrative claims
procedure) and all employment related litigation shall be governed by the
Separation Agreement.

 

Section 9.04.                          Costs.  Fees, costs and expenses relating
to the establishment of Keysight Benefit Plans and the transfer of employment of
Keysight Group Employees, and subsequently Transferred Employees and Returning
Agilent Employees shall be borne by Agilent with respect to separation costs
incurred or accrued prior to the Operational Separation Date.  Fees, costs and
expenses incurred or accrued with respect to third party service providers
relating to the establishment of Keysight Benefit Plans on or after the
Operational Separation Date relating to such plans and employment transfers of
Keysight Group Employees and Subsequently Transferred Employees shall be borne
by Keysight.

 

Section 9.05.                          Employee Notices and Governmental
Filings.  Effective as of the Operational Separation Date, except as otherwise
provided by applicable law, Keysight shall be responsible for employee
communications and legal filing including governmental filings with the Internal
Revenue Service, Department of Labor and the Pension Benefit Guaranty
Corporation with respect to Keysight Benefit Plans.

 

Section 9.06.                          Preservation of Rights to Amend.  The
rights of each member of the Agilent Group and each member of the Keysight Group
to amend, waive, or terminate any Benefit Plan, arrangement, agreement, program,
or policy referred to herein shall not be limited in any way by this Agreement.

 

Section 9.07.                          Fiduciary Matters.  Agilent and Keysight
acknowledge that actions required to be taken pursuant to this Agreement may be
subject to fiduciary duties or standards of conduct

 

41

--------------------------------------------------------------------------------


 

under ERISA or other applicable Law, and neither party shall be deemed to be in
violation of this Agreement if it fails to comply with any provisions hereof
based upon its good-faith determination (as supported by advice from counsel
experienced in such matters) that to do so would violate such a fiduciary duty
or standard.  Each party shall be responsible for taking such actions as are
deemed to be necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other party for any
Liabilities caused by the failure to satisfy any such responsibility.

 

Section 9.08.                          Section 409A of the Code.  The parties
acknowledge that the provisions of the Agreement, the Separation Agreement or
any Transaction Documents shall be interpreted and implemented in a manner to
avoid the imposition on Employees of taxes under Section 409A of the Code.  If
any of the provisions of this Agreement would result in imposition of taxes
and/or penalties under Section 409A of the Code, the parties shall cooperate in
good faith to modify the applicable provision in order to comply with the
provisions of Section 409A of the Code, other applicable provisions of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions.  Notwithstanding the foregoing, neither the parties nor
any of their Affiliates shall have any liability to any Employee in the event
that Section 409A applies to any payment in a manner that results in adverse tax
consequences for an Employee.

 

Section 9.09.                          Further Assurances.  Each party hereto
shall take, or cause to be taken, any and all reasonable actions, including the
execution, acknowledgment, filing and delivery of any and all documents and
instruments that any other party hereto may reasonably request to effect the
intent and purpose of this Agreement and the transactions contemplated hereby.

 

(a)                                 Corporate Power.  Agilent represents on
behalf of itself and on behalf of other members of the Agilent Group, and
Keysight represents on behalf of itself and on behalf of other members of the
Keysight Group, as follows:

 

(b)                                 each such Person has the requisite corporate
power and authority and has taken all corporate action necessary in order to
execute, deliver and perform this Agreement and each other Transaction Document
to which it is a party and to consummate the transactions contemplated hereby
and thereby; and

 

(c)                                  this Agreement to which it is a party has
been duly executed and delivered by it and constitutes a valid and binding
agreement of it enforceable in accordance with the terms thereof.

 

Section 9.10.                          Dispute Resolution.  The dispute
resolution procedures set forth in Article VII of the Separation Agreement shall
apply to any dispute, controversy or claim arising out of or relating to this
Agreement.

 

Section 9.11.                          Governing Law.  This Agreement and,
unless expressly provided therein, each other Transaction Document, shall be
governed by and construed and interpreted in accordance with the Laws of
Delaware without giving effect to the principles of conflicts of law thereof.

 

Section 9.12.                          Survival of Covenants.  The covenants and
other agreements contained in this Agreement, and liability for the breach of
any obligations contained herein, shall survive each

 

42

--------------------------------------------------------------------------------


 

of the reorganization (as that term is defined in the Separation Agreement) and
the Distribution and shall remain in full force and effect.

 

Section 9.13.                          Force Majeure.  No party shall be deemed
to be in default of this Agreement for any delay or failure to fulfill any
obligation hereunder or thereunder so long as and to the extent to which any
delay or failure in the fulfillment of such obligations is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure.  In the event of any such excused delay, the time for performance shall
be extended for a period equal to the time lost by reason of the delay.  A party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event, (a) provide written notice to the other
party of the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement as soon as reasonably practicable.

 

Section 9.14.                          Notices.  All notices, requests, claims,
demands or other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by facsimile with
receipt confirmed (in the case of facsimile or electronic transmission, followed
by delivery of an original via overnight courier service), or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.14):

 

If to Agilent, to:

 

 

Agilent Technologies, Inc.

 

5301 Stevens Creek Blvd.

 

M/S 1A-PB

 

Santa Clara, CA  95051

 

Attention:

General Counsel

 

Facsimile:

408-345-8958

 

 

With a copy (until the Effective Time) to:

 

 

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, New York  10019

 

Attention:

Daniel A. Neff

 

 

Stephanie J. Seligman

 

Facsimile:

(212) 403-2000

 

 

If to Keysight, to:

 

 

 

Keysight Technologies, Inc.

 

1400 Fountaingrove Parkway

 

Santa Rosa, CA  95403

 

Attention:

General Counsel

 

Facsimile:

707-540-6494

 

43

--------------------------------------------------------------------------------


 

With a copy (until the Effective Time) to:

 

 

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, New York  10019

 

Attention:

Daniel A. Neff

 

 

Stephanie J. Seligman

 

Facsimile:

(212) 403-2000

 

Any party may, by notice to the other party, change the address to which such
notices are to be given.

 

Section 9.15.                          Termination.  Notwithstanding any
provision to the contrary, this Agreement may be terminated and the Distribution
abandoned at any time prior to the Effective Time by and in the sole discretion
of Agilent without the prior approval of any Person, including Keysight.  In the
event of such termination, this Agreement shall become void and no party, or any
of its officers and directors shall have any liability to any Person by reason
of this Agreement.  After the Effective Time, this Agreement may not be
terminated except by an agreement in writing signed by each of the parties to
this Agreement.

 

Section 9.16.                          Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
under any Law or as a matter of public policy, all other conditions and
provisions of this Agreement shall remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties to this Agreement shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

 

Section 9.17.                          Entire Agreement.  Except as otherwise
expressly provided in this Agreement, this Agreement (including any Schedules
and Exhibits hereto) constitutes the entire agreement of the parties hereto with
respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
parties hereto with respect to the subject matter of this Agreement.

 

Section 9.18.                          Assignment.  This Agreement shall not be
assigned by any party without the prior written consent of the other parties
hereto, except that a party may assign any or all of its rights and obligations
under this Agreement in connection with a sale or disposition of any assets or
entities or lines of business of such party or in connection with a merger
transaction in which such party is not the surviving entity; provided, however,
that, in each case, no such assignment shall release such party from any
liability or obligation under this Agreement and the surviving entity of any
merger or the transferee of such assets or businesses shall agree in writing to
be bound by the terms of this Agreement as if named as a party hereto.

 

Section 9.19.                          Third-Party Beneficiaries.  The
provisions of this Agreement are solely for the benefit of the parties and are
not intended to confer upon any other Person except the parties

 

44

--------------------------------------------------------------------------------


 

any rights or remedies hereunder.  There are no other third party beneficiaries
of this Agreement and this Agreement shall not provide any other third party
with any remedy, claim, Liability, reimbursement, claim of action or other right
in excess of those existing without reference to this Agreement.  Nothing in
this Agreement is intended to amend any employee benefit plan or affect the
applicable plan sponsor’s right to amend or terminate any employee benefit plan
pursuant to the terms of such plan.  The provisions of this Agreement are solely
for the benefit of the parties, and no current or former Employee, officer,
director, or independent contractor or any other individual associated therewith
shall be regarded for any purpose as a third party beneficiary of this
Agreement.  This Agreement may not be assigned by any party, except with the
prior written consent of the other parties.

 

Section 9.20.                          Specific Performance.  Subject to
Article VII of the Separation Agreement, in the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the party or parties who are, or are to be, thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief (on an interim or permanent basis) in respect of its rights or their
rights under this Agreement, in addition to any and all other rights and
remedies at Law or in equity, and all such rights and remedies shall be
cumulative.  The parties agree that the remedies at Law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Action for specific performance that a
remedy at Law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are hereby waived by each of the parties.

 

Section 9.21.                          Amendments.  No provision of this
Agreement may be amended or modified except by a written instrument signed by
all the parties to this Agreement.  No waiver by any party of any provision of
this Agreement shall be effective unless explicitly set forth in writing and
executed by the party so waiving.  The waiver by any party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.  The failure of any party to require strict performance
by any other party of any provision in this Agreement will not waive or diminish
that party’s right to demand strict performance thereafter of that or any other
provision of this Agreement.

 

Section 9.22.                          Rules of Construction.  Interpretation of
this Agreement shall be governed by the following rules of construction: 
(i) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (ii) references to the terms Article, Section, paragraph, clause,
Exhibit and Schedule are references to the Articles, Sections, paragraphs,
clauses, Exhibits and Schedules of this Agreement unless otherwise specified,
(iii) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or
similar words refer to this entire Agreement, including the Schedules and
Exhibits hereto, (iv) references to “$” shall mean U.S. dollars, (v) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limitation,” unless otherwise specified, (vi) the word “or”
shall not be exclusive, (vii) references to “written” or “in writing” include in
electronic form, (viii) unless the context requires otherwise, references to
“party” shall mean Agilent or Keysight, as appropriate, and references to
“parties” shall mean Agilent and Keysight, (ix) provisions shall apply, when
appropriate, to successive events and transactions, (x) the table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement,
(xi) Agilent and

 

45

--------------------------------------------------------------------------------


 

Keysight have each participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or burdening either party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement, and (xii) a reference to any Person includes
such Person’s successors and permitted assigns.

 

Section 9.23.                          Counterparts.  This Agreement may be
executed in one (1) or more counterparts, and by the different parties to each
such agreement in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
(1) and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or portable document format (PDF) shall be
as effective as delivery of a manually executed counterpart of any such
Agreement.

 

[Remainder of page intentionally left blank]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives.

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Shiela Barr Robertson

 

 

Name: Shiela Barr Robertson

 

 

Title: Senior Vice President, Corporate Development and Strategy

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Ronald S. Nersesian

 

 

Name: Ronald S. Nersesian

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Schedule 2.04(a)(i)

 

Material Agilent Benefit Plans to be adopted by Keysight as of Operational
Separation Date

(subject to the terms of the Agreement)

 

List of Agilent Technologies, Inc. Employee Benefit Plans

 

Health and Welfare Plans

 

#

Plan Name

1

Agilent Technologies, Inc. Health Plan (Actives)

2

Agilent Technologies, Inc. Health Plan for Retirees

3

Agilent Technologies, Inc. Reimbursement Arrangement (ARA) Plan

4

Agilent Technologies, Inc. Retiree Medical Account (RMA) Plan

5

Agilent Technologies, Inc. Employee and Family Assistance Plan (EFAP)

6

Agilent Technologies, Inc. Global Medical Insurance Plan

7

Agilent Technologies, Inc. Business Travel Health Plan (BTH)

8

Agilent Technologies, Inc. Business Travel Accident Plan (BTA)

9

Agilent Technologies, Inc. Health Care Spending Plan (HCSP)

10

Agilent Technologies, Inc. Cafeteria Plan

11

Agilent Technologies, Inc. Dependent Care Spending Plan (DCSP)

12

Agilent Technologies, Inc. Disability Plan, includes NY, NJ, CA, HI supplements

13

Agilent Technologies, Inc. Survivor Protection Plan (SPP)(1)

14

Agilent Technologies, Inc. Workforce Management Severance Benefit Plan (WFM)

15

Agilent Technologies, Inc. Executive Physical Program (a top hat plan)

 

Retirement Plans

 

#

Plan Name

1

Agilent Technologies, Inc. 401(k) Plan (401(k))

2

Agilent Technologies, Inc. Retirement Plan (RP)

3

Agilent Technologies, Inc. Deferred Profit-Sharing Plan (frozen) (DPSP)

 

Executive Compensation and Other Nonqualified Plans

 

#

Plan Name

 

1

Agilent Technologies, Inc. 2005 Deferred Compensation Plan (DCP)

 

2

Agilent Technologies, Inc. Deferred Compensation Plan (Frozen)

 

3

Agilent Technologies, Inc. Supplemental Benefit Retirement Plan (SBRP)

 

4

Agilent Technologies, Inc. Excess Benefit Retirement Plan (Frozen) (EBRP)

 

5

Agilent Technologies, Inc. International Relocation Benefit Plan (Frozen) (IRBP)

 

 

Non-U.S. Plan

 

1

Those certain Non-US Agilent Benefit Plans as agreed by the parties

 

--------------------------------------------------------------------------------

(1)  Includes Group Universal Life Insurance (GUL)

 

--------------------------------------------------------------------------------


 

Schedule 2.04(a)(ii)

 

Material Agilent Benefit Plans to be adopted by Keysight as of the Effective
Time or Distribution Date (subject to terms of the Agreement)

 

Equity Plans

 

#

Plan Name

1

Agilent Technologies, Inc. 1999 Stock Option Plan (Amended & Restated 2006)

2

Agilent Technologies, Inc. 2009 Stock Plan

3

Agilent Technologies, Inc. Employee Stock Purchase Plan (Amended & Restated
2008)

4

Agilent Technologies, Inc. Long-Term Performance Program (Amended & Restated
2005)

5

Agilent Technologies, Inc. 1999 Non-Employee Director Stock Plan (Amended &
Restated 2007)

 

Executive Compensation and other Nonqualified Plans

 

Agilent Technologies, Inc. Variable Pay Plan, Inc.

Agilent Technologies, Inc., 2010 Performance-Based Compensation Plan for Covered
Employees

Agilent Technologies, Inc. 2010 Performance-Based Compensation Plan for
Non-Covered Employees

 

Non-U.S. Plans

 

Those certain Non-US Agilent Benefit Plans as agreed by the parties

 

--------------------------------------------------------------------------------


 

Schedule 2.04(a)(iii)

 

Agilent Benefit Plans to be adopted by Keysight as soon as practical after the
Distribution Date (subject to terms of the Agreement)

 

Executive Compensation and Other Nonqualified Plans

 

Agilent Technologies, Inc. 2005 Deferred Compensation Plan for Non-Employee
Directors

 

Non-U.S. Plans

 

Those certain Non-US Agilent Benefit Plans as agreed by the parties

 

--------------------------------------------------------------------------------


 

Schedule 2.04(b)

 

Material Agilent Benefit Plans that Will Not Be Mirrored By Keysight

 

Agilent Technologies, Inc. Long-Term Care Insurance Plan

 

Agilent Technologies, Inc. Global Relocation Supplement Plan

 

Agilent Technologies, Inc. Voluntary Severance Incentive Plan

 

Agilent Technologies, Inc. Deferred Compensation Plan for Non-Employee Directors
(Frozen)

 

Agilent Technologies, Inc. Change of Control Severance Plan

 

Those certain Non-US Agilent Benefit Plans as agreed by the parties

 

--------------------------------------------------------------------------------


 

Schedule 6.01(a)

 

List of Countries where Defined Benefit Plans Will Not Be Replicated

 

Australia

China (one defined contribution plan cannot be replicated)

Denmark

France

Switzerland

 

--------------------------------------------------------------------------------


 

Schedule 6.01(a)(i)(A)

List of Forward Spin Countries

 

Argentina

Austria

Belgium

Canada

China (two defined contribution plans replicated)

Finland

Germany

Hong Kong

India

Italy

Korea

Mexico

Netherlands

Puerto Rico

Russia

Singapore

Spain

Sweden

Taiwan

 

--------------------------------------------------------------------------------


 

Schedule 6.01(a)(i)(B)

 

List of Countries where Former Keysight Employees do not transfer to the New
Keysight Plan

 

Mexico

 

--------------------------------------------------------------------------------


 

Schedule 6.01(a)(i)(C)

 

List of Countries Where Valuation other than PBO is used with respect to Defined
Benefit Plans

 

Belgium

Finland

Netherlands

Sweden

 

--------------------------------------------------------------------------------


 

Schedule 6.01(b)(i)

 

List of Reverse Spin Countries

 

Israel

Malaysia

United Kingdom

 

--------------------------------------------------------------------------------


 

Schedule 6.01(b)(ii)

 

List of Reverse Spin Countries Where Former Agilent Employees do not transfer to
New Agilent Plan and List of Reverse Spin Countries Where Valuation of other
than PBO is used with respect to Defined Benefit Plans

 

A. Reverse Spin Countries Where Former Agilent Employees do not transfer to New

Agilent Plan

United Kingdom (two retirees/inactives)

 

B. Reverse Spin Countries Where Valuation of other than PBO is used with respect
to Defined Benefit Plans

United Kingdom

 

--------------------------------------------------------------------------------


 

Schedule 6.02(a)

 

List of Countries with Shared Plans

 

Brazil

Japan

 

--------------------------------------------------------------------------------


 

Schedule 8.01(d)

 

Agilent Welfare Plans where Agilent will retain liabilities on a claims incurred
basis

 

Agilent Technologies, Inc. Business Travel Health Plan (BTH)

 

Agilent Technologies, Inc. Business Travel Accident Plan (BTA)

 

Agilent Life insurance benefits as described under the Agilent
Technologies, Inc. Survivor Protection Plan

 

Group Universal Life as described under the Agilent Technologies, Inc. Survivor
Protection Plan

 

Agilent Technologies, Inc. Employee and Family Assistance Plan

 

--------------------------------------------------------------------------------